EXHIBIT 10.1
 
 
LOAN AND SECURITY AGREEMENT
 
THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of January __, 2012
(the “Effective Date”) between SILICON VALLEY BANK (“Bank”), ADVANCED PHOTONIX,
INC. and PICOMETRIX, LLC (individually, a “Borrower” and collectively, the
“Borrowers”), provides the terms on which Bank shall lend to Borrowers and
Borrowers shall repay Bank.  The parties agree as follows:
 
1.           ACCOUNTING AND OTHER TERMS
 
Accounting terms not defined in this Agreement shall be construed following
GAAP.  Calculations and determinations must be made following GAAP.  Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13.  All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.
 
2.           LOAN AND TERMS OF PAYMENT
 
2.1           Promise to Pay.  Borrowers hereby unconditionally promise to pay
Bank the outstanding principal amount of all Credit Extensions and accrued and
unpaid interest thereon as and when due in accordance with this Agreement.
 
2.1.1        Revolving Advances.
 
(a)           Availability.  Subject to the terms and conditions of this
Agreement and to deduction of Reserves, Bank shall make Advances not exceeding
the Availability Amount.  Amounts borrowed hereunder may be repaid and, prior to
the Revolving Line Maturity Date, reborrowed, subject to the applicable terms
and conditions precedent herein. The aggregate EX-IM Advances under the Exim
Loan Agreement and Advances under this Agreement may not in any case exceed the
lesser of (a) $5,000,000 or (b) the sum of the Borrowing Base under the this
Agreement and the Foreign Borrowing Base under the Exim Loan Agreement.  If at
any time such aggregate exceeds such lesser amount, Borrowers shall immediately
pay Bank the amount of such excess.
 
(b)           Termination; Repayment.  The Revolving Line terminates on the
Revolving Line Maturity Date, when the principal amount of all Advances, the
unpaid interest thereon, and all other Obligations relating to the Revolving
Line shall be immediately due and payable.
 
2.1.2        Term Loan.
 
(a)           Availability.  Bank shall make one (1) term loan available to
Borrower in an amount up to $1,000,000 on Effective Date subject to the
satisfaction of the terms and conditions of this Agreement.  Borrower shall use
the first proceeds of the Term Loan to repay all Indebtedness that Borrower owes
to Robin Risser and Steve Williamson.
 
(b)           Repayment.  Borrower shall repay the Term Loan in (i) thirty six
(36) equal installments of principal, plus (ii) monthly payments of accrued
interest (the “Term Loan Payment”).  Beginning on the last day of the month
following the month in which the Funding Date occurs, each Term Loan Payment
shall be payable on the last day of each month.  Borrower’s final Term Loan
Payment, due on the third anniversary of the Effective Date, shall include all
outstanding principal and accrued and unpaid interest under the Term Loan.  Once
repaid, no part of the Term Loan may be reborrowed.
 
(c)           Prepayment.  Borrower may elect to prepay all, but not less than
all, of the Term Loan by paying a prepayment premium equal to 1.0% of the
outstanding Term Loan principal if prepayment occurs before the first
anniversary of the Effective Date, 0.5% of the outstanding Term Loan principal
if prepayment occurs after the first, but before the second anniversary of the
Effective Date, and 0.25% of the outstanding Term Loan principal if prepayment
occurs after the second anniversary of the Effective Date.  If the Term Loan has
become due and payable according to the terms hereof because of the occurrence
and continuance of an Event of Default, Borrower shall pay to Bank on the date
that the Term Loan has become due and payable according to the terms hereof, in
addition to any other sums owing, a termination fee equal to 1.0% of the
outstanding Term Loan principal, and such fee shall bear interest until paid at
a rate equal to the highest rate applicable to the Obligations.
 
 
 

--------------------------------------------------------------------------------

 
 
2.2           Overadvances.  If, at any time, the outstanding principal amount
of any Advances  (such sum being an “Overadvance”) exceeds the lesser of either
the Revolving Line or the Borrowing Base, Borrowers shall immediately pay to
Bank in cash such Overadvance.  Without limiting Borrowers’ obligation to repay
Bank any amount of the Overadvance, Borrowers agree to pay Bank interest on the
outstanding amount of any Overadvance, on demand, at the Default Rate if not
repaid within three business days.
 
2.3           Payment of Interest on the Credit Extensions.
 
(a)           Interest Rates.  Subject to Section 2.3(b), the principal amount
outstanding under the Revolving Line shall accrue interest at a floating per
annum rate equal to the Prime Rate plus the Revolving Margin. Subject to Section
2.3(b), the principal amount outstanding on the Term Loan shall accrue interest
at a floating per annum rate equal to the Prime Rate plus the Term Margin.
 
(b)           Default Rate.  Immediately upon the occurrence and during the
continuance of an Event of Default, Obligations shall bear interest at a rate
per annum which is up to five percentage points (5.00%) above the rate that is
otherwise applicable thereto (the “Default Rate”) unless Bank otherwise elects
from time to time in its sole discretion to impose a smaller increase.  Fees and
expenses which are required to be paid by Borrower pursuant to the Loan
Documents (including, without limitation, Bank Expenses) but are not paid when
due shall bear interest until paid at a rate equal to the highest rate
applicable to the Obligations.  Payment or acceptance of the increased interest
rate provided in this Section 2.3(b) is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of Bank.
 
(c)           Adjustment to Interest Rate.  Changes to the interest rate of any
Credit Extension based on changes to the Prime Rate shall be effective on the
effective date of any change to the Prime Rate and to the extent of any such
change.
 
(d)           Debit of Accounts.  Bank may debit any of a Borrower’s deposit
accounts, including the Designated Deposit Account, for principal and interest
payments or any other amounts a Borrower owes Bank when due.  These debits shall
not constitute a set-off.
 
(e)           Payment; Interest Computation.  Interest is payable monthly on the
last calendar day of each month and shall be computed on the basis of a 360-day
year for the actual number of days elapsed.  In computing interest, (i) all
Payments received after 12:00 p.m. Pacific time on any day shall be deemed
received at the opening of business on the next Business Day, and (ii) the date
of the making of any Credit Extension shall be included and the date of payment
shall be excluded; provided, however, that if any Credit Extension is repaid on
the same day on which it is made, such day shall be included in computing
interest on such Credit Extension.  Bank shall not, however, be required to
credit a Borrower's account for the amount of any item of payment which is
unsatisfactory to Bank in its good faith business judgment, and Bank may charge
Borrower's Designated Deposit Account for the amount of any item of payment
which is returned to Bank unpaid.
 
2.4           Fees.  Borrowers shall pay to Bank:
 
(a)           Commitment Fee.  A fully earned, non-refundable commitment fee of
$25,000, on the Effective Date and each anniversary of the Effective Date;
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           Unused Revolving Line Facility Fee.  A fee (the “Unused Revolving
Line Facility Fee”), payable monthly, in arrears, on a calendar year basis, in
an amount equal to 0.25% per annum of the average unused portion of the
Revolving Line, as determined by Bank.  Borrowers shall not be entitled to any
credit, rebate or repayment of any Unused Revolving Line Facility Fee previously
earned by Bank pursuant to this Section notwithstanding any termination of the
Agreement or the suspension or termination of Bank’s obligation to make loans
and advances hereunder;
 
(c)           Term Loan Commitment Fee.  A fully earned, non-refundable
commitment fee of $5,000, on the Effective Date;
 
(d)           Collateral Monitoring Fee.  Collateral Monitoring Fee.  A monthly
collateral monitoring fee of Five Hundred Fifty Dollars ($500), payable in
arrears on the last day of each month (prorated for any partial month at the
beginning and upon termination of this Agreement); provided that during a
Streamline Period, such monthly collateral monitoring fee shall be Zero Dollars
($0.00); and
 
(e)           Bank Expenses.  All Bank Expenses (including reasonable attorneys’
fees and expenses for documentation and negotiation of this Agreement incurred
through and after the Effective Date, when due.
 
2.5           Payments; Application of Payments.
 
(a)           All payments (including prepayments) to be made by a Borrower
under any Loan Document shall be made in immediately available funds in U.S.
Dollars, without setoff or counterclaim, before 12:00 p.m. Pacific time on the
date when due.  Payments of principal and/or interest received after 12:00 p.m.
Pacific time are considered received at the opening of business on the next
Business Day.  When a payment is due on a day that is not a Business Day, the
payment shall be due the next Business Day, and additional fees or interest, as
applicable, shall continue to accrue until paid.
 
(b)           All payments with respect to the Obligations may be applied in
such order and manner as Bank shall determine in its sole discretion.  Borrowers
shall have no right to specify the order or the accounts to which Bank shall
allocate or apply any payments required to be made by a Borrower to Bank or
otherwise received by Bank under this Agreement when any such allocation or
application is not specified elsewhere in this Agreement.
 
3.           CONDITIONS OF LOANS
 
3.1           Conditions Precedent to Initial Credit Extension.  Bank’s
obligation to make the initial Credit Extension is subject to the condition
precedent that Bank shall have received, in form and substance satisfactory to
Bank, such documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate, including, without limitation:
 
(a)           duly executed original signatures to the Loan Documents;
 
(b)           duly executed original signatures to the Control Agreement[s];
 
(c)           each Borrower’s Operating Documents and a good standing
certificate of each Borrower certified by the Secretary of State of the State of
Delaware as of a date no earlier than thirty (30) days prior to the Effective
Date;
 
(d)           duly executed original signatures to the completed Borrowing
Resolutions for Borrowers;
 
(e)           the Subordination Agreement by Michigan Economic Development
Corporation in favor of Bank, together with the duly executed original
signatures thereto;
(f)           certified copies, dated as of a recent date, of financing
statement searches, as Bank shall request, accompanied by written evidence
(including any UCC termination statements) that the Liens indicated in any such
financing statements either constitute Permitted Liens or have been or, in
connection with the initial Credit Extension, will be terminated or released;
 
 
3

--------------------------------------------------------------------------------

 
 
(g)           the Perfection Certificate(s) of each Borrower, together with the
duly executed original signature[s] thereto;
 
(h)           a payoff letter from Private Bank;
 
(i)           a payoff letter from Robin Risser and Steve Williamson;
 
(j)           the insurance policies and/or endorsements required pursuant to
this Agreement; and
 
(k)           payment of the fees and Bank Expenses then due as specified in
Section 2.4 hereof.
 
3.2           Conditions Precedent to all Credit Extensions.  Bank’s obligations
to make each Credit Extension, including the initial Credit Extension, is
subject to the following conditions precedent:
 
(a)            timely receipt of an executed Transaction Report;
 
(b)           the representations and warranties in this Agreement shall be
true, accurate, and complete in all material respects on the date of the
Transaction Report and on the Funding Date of each Credit Extension; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Event of Default shall have occurred and be continuing or result from the Credit
Extension.  Each Credit Extension is Borrower’s representation and warranty on
that date that the representations and warranties in this Agreement remain true,
accurate, and complete in all material respects; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; and
 
(c)           in Bank’s sole discretion, any material impairment in the general
affairs, management, results of operation, financial condition or the prospect
of repayment of the Obligations, or any material adverse deviation by Borrower
from the most recent business plan of Borrower presented to and accepted by
Bank.
 
3.3           Covenant to Deliver.
 
Borrowers agree to deliver to Bank each item required to be delivered to Bank
under this Agreement as a condition precedent to any Credit
Extension.  Borrowers agree that a Credit Extension made prior to the receipt by
Bank of any such item shall not constitute a waiver by Bank of a Borrower’s
obligation to deliver such item, and the making of any Credit Extension in the
absence of a required item shall be in Bank’s sole discretion. Any Intellectual
Property of Picometrix in which a third party has a security interest as of the
Effective Date shall be made subject to Bank’s first priority security interest
within sixty days after the Effective Date.
 
3.4           Procedures for Borrowing.  Subject to the prior satisfaction of
all other applicable conditions to the making of an Advance set forth in this
Agreement, to obtain an Advance, a Borrower shall notify Bank (which notice
shall be irrevocable) by electronic mail, facsimile, or telephone by 12:00 p.m.
Pacific time on the Funding Date of the Advance.  Together with such
notification, Borrower must promptly deliver to Bank by electronic mail or
facsimile a completed Transaction Report executed by a Responsible Officer or
his or her designee.  Bank shall credit Advances to the Designated Deposit
Account.  Bank may make Advances under this Agreement based on instructions from
a Responsible Officer or his or her designee or without instructions if the
Advances are necessary to meet Obligations which have become due.  Bank may rely
on any telephone notice given by a person whom Bank believes is a Responsible
Officer or designee.
 
 
4

--------------------------------------------------------------------------------

 
 
4.           CREATION OF SECURITY INTEREST
 
4.1           Grant of Security Interest.  Each Borrower hereby grants Bank, to
secure the payment and performance in full of all of the Obligations, a
continuing security interest in, and pledges to Bank, the Collateral, wherever
located, whether now owned or hereafter acquired or arising, and all proceeds
and products thereof. Borrower acknowledges that it previously has entered,
and/or may in the future enter, into Bank Services Agreements with
Bank.  Regardless of the terms of any Bank Services Agreement, Borrower agrees
that any amounts Borrower owes Bank thereunder shall be deemed to be Obligations
hereunder and that it is the intent of Borrower and Bank to have all such
Obligations secured by the first priority perfected security interest in the
Collateral granted herein (subject only to Permitted Liens that may have
superior priority to Bank’s Lien in this Agreement).
 
4.2           Priority of Security Interest.  Each Borrower represents,
warrants, and covenants that the security interest granted herein is and shall
at all times continue to be a first priority perfected security interest in the
Collateral (subject only to Permitted Liens that may have superior priority to
Bank’s Lien under this Agreement).  If a Borrower shall acquire a commercial
tort claim, such Borrower shall promptly notify Bank in a writing signed by
Borrower of the general details thereof and grant to Bank in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance reasonably
satisfactory to Bank.
 
If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are satisfied
in full, and at such time, Bank shall, at Borrower’s sole cost and expense,
terminate its security interest in the Collateral and all rights therein shall
revert to Borrower.  In the event (x) all Obligations (other than inchoate
indemnity obligations), except for Bank Services, are satisfied in full, and
(y) this Agreement is terminated, Bank shall terminate the security interest
granted herein upon Borrower providing cash collateral acceptable to Bank in its
good faith business judgment for Bank Services, if any.  In the event such Bank
Services consist of outstanding Letters of Credit, Borrower shall provide to
Bank cash collateral in an amount equal to 105% of the Dollar Equivalent of the
face amount of all such Letters of Credit plus all interest, fees, and costs due
or to become due in connection therewith (as estimated by Bank in its good faith
business judgment), to secure all of the Obligations relating to such Letters of
Credit.
 
4.3           Authorization to File Financing Statements.  Each Borrower hereby
authorizes Bank to file financing statements, without notice to such Borrower,
with all appropriate jurisdictions to perfect or protect Bank’s interest or
rights hereunder, including a notice that any disposition of the Collateral, by
either Borrower or any other Person, shall be deemed to violate the rights of
Bank under the Code.   Such financing statements may indicate the Collateral as
“all assets of the Debtor” or words of similar effect, or as being of an equal
or lesser scope, or with greater detail, all in Bank’s discretion.
 
5.           REPRESENTATIONS AND WARRANTIES
 
Each Borrower represents and warrants as follows:
 
5.1           Due Organization, Authorization; Power and Authority.  Borrower is
duly existing and in good standing as a Registered Organization in its
jurisdiction of formation and is qualified and licensed to do business and is in
good standing in any jurisdiction in which the conduct of its business or its
ownership of property requires that it be qualified except where the failure to
do so could not reasonably be expected to have a material adverse effect on
Borrower’s business.  In connection with this Agreement, Borrower has delivered
to Bank a completed certificate signed by Borrower, entitled “Perfection
Certificate”.  Borrower represents and warrants to Bank that (a) Borrower’s
exact legal name is that indicated on the Perfection Certificate and on the
signature page hereof; (b) Borrower is an organization of the type and is
organized in the jurisdiction set forth in the Perfection Certificate; (c) the
Perfection Certificate accurately sets forth Borrower’s organizational
identification number or accurately states that Borrower has none; (d) the
Perfection Certificate accurately sets forth Borrower’s place of business, or,
if more than one, its chief executive office as well as Borrower’s mailing
address (if different than its chief executive office); (e) Borrower (and each
of its predecessors) has not, in the past five (5) years, changed its
jurisdiction of formation, organizational structure or type, or any
organizational number assigned by its jurisdiction; and (f) all other
information set forth on the Perfection Certificate pertaining to Borrower and
each of its Subsidiaries is accurate and complete (it being understood and
agreed that Borrower may from time to time update certain information in the
Perfection Certificate after the Effective Date to the extent permitted by one
or more specific provisions in this Agreement).  If Borrower is not now a
Registered Organization but later becomes one, Borrower shall promptly notify
Bank of such occurrence and provide Bank with Borrower’s organizational
identification number.
 
 
5

--------------------------------------------------------------------------------

 
 
The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
except for filings under the Uniform Commercial Code, or (v) constitute an event
of default under any material agreement by which Borrower is bound.  Borrower is
not in default under any agreement to which it is a party or by which it is
bound in which the default could reasonably be expected to have a material
adverse effect on Borrower’s business.
 
5.2           Collateral.  Borrower has good title to, has rights in, and the
power to transfer each item of the Collateral upon which it purports to grant a
Lien hereunder, free and clear of any and all Liens except Permitted
Liens.  Borrower has no deposit accounts other than the deposit accounts with
Bank, the deposit accounts, if any, described in the Perfection Certificate
delivered to Bank in connection herewith, or of which Borrower has given Bank
notice and taken such actions as are necessary to give Bank a perfected security
interest therein.  The Accounts are bona fide, existing obligations of the
Account Debtors.
 
The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate.  None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as permitted pursuant to Section 7.2.
 
All Inventory is in all material respects of good and marketable quality, free
from material defects.
 
Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) non-exclusive licenses granted to its customers
in the ordinary course of business, (b) over-the-counter software that is
commercially available to the public, and (c) material Intellectual Property
licensed to Borrower and noted on the Perfection Certificate.  Each Patent which
it owns or purports to own and which is material to Borrower’s business is valid
and enforceable, and no part of the Intellectual Property which Borrower owns or
purports to own and which is material to Borrower’s business has been judged
invalid or unenforceable, in whole or in part.  To the best of Borrower’s
knowledge, no claim has been made that any part of the Intellectual Property
violates the rights of any third party except to the extent such claim would not
reasonably be expected to have a material adverse effect on Borrower’s business.
 
Except as noted on the Perfection Certificate, Borrower is not a party to, nor
is it bound by, any Restricted License.
 
5.3           Accounts Receivable; Inventory.
 
(a)           For each Account with respect to which Advances are requested, on
the date each Advance is requested and made, such Account shall be an Eligible
Account.
 
(b)           All statements made and all unpaid balances appearing in all
invoices, instruments and other documents evidencing the Eligible Accounts are
and shall be true and correct in all material respects and all such invoices,
instruments and other documents, and all of Borrower's Books are genuine and in
all respects what they purport to be.  Whether or not an Event of Default has
occurred and is continuing, Bank may notify any Account Debtor owing Borrower
money of Bank’s security interest in such funds and verify the amount of such
Eligible Account.  All sales and other transactions underlying or giving rise to
each Eligible Account shall comply in all material respects with all applicable
laws and governmental rules and regulations, except as may otherwise have been
disclosed to Bank in writing.  Borrower has no knowledge of any actual or
imminent Insolvency Proceeding of any Account Debtor whose accounts are Eligible
Accounts in any Transaction Report.  To the best of Borrower’s knowledge, all
signatures and endorsements on all documents, instruments, and agreements
relating to all Eligible Accounts are genuine, and all such documents,
instruments and agreements are legally enforceable in accordance with their
terms.
 
 
6

--------------------------------------------------------------------------------

 
 
(c)           For any item of  Inventory consisting of Eligible Inventory in any
Transaction Report, such Inventory (i) consists of raw materials and finished
goods, in good, new, and salable condition, which is not perishable, returned,
consigned, obsolete, not sellable, damaged, or defective, and is not comprised
of demonstrative or custom inventory, works in progress, packaging or shipping
materials, or supplies; (ii) meets all applicable governmental standards;
(iii) has been manufactured in compliance with the Fair Labor Standards Act;
(iv) is not subject to any Liens, except Permitted Liens, and is otherwise the
first priority Liens granted or in favor of Bank under this Agreement or any of
the other Loan Documents; and (v) is located at the locations identified by
Borrower in the Perfection Certificate where it maintains Inventory (or at any
location permitted under Section 7.2).
 
5.4           Litigation.  Except as otherwise disclosed in the Perfection
Certificate, there are no actions or proceedings pending or, to the knowledge of
the Responsible Officers, threatened in writing by or against Borrower or any of
its Subsidiaries involving more than $50,000, individually or in the aggregate,
$100,000.
 
5.5           Financial Statements; Financial Condition.  All consolidated
financial statements for Borrower and any of its Subsidiaries delivered to Bank
fairly present in all material respects Borrower’s consolidated financial
condition and Borrower’s consolidated results of operations.  There has not been
any material deterioration in Borrower’s consolidated financial condition since
the date of the most recent financial statements submitted to Bank.
 
5.6           Solvency.  The fair salable value of Borrower’s assets (including
goodwill minus disposition costs) exceeds the fair value of its liabilities;
Borrower is not left with unreasonably small capital after the transactions in
this Agreement; and Borrower is able to pay its debts (including trade debts) as
they mature.
 
5.7           Regulatory Compliance.  Borrower is not an “investment company” or
a company “controlled” by an “investment company” under the Investment Company
Act of 1940, as amended.  Borrower is not engaged as one of its important
activities in extending credit for margin stock (under Regulations X, T and U of
the Federal Reserve Board of Governors).  Borrower has complied in all material
respects with the Federal Fair Labor Standards Act.  Neither Borrower nor any of
its Subsidiaries is a “holding company” or an “affiliate” of a “holding company”
or a “subsidiary company” of a “holding company” as each term is defined and
used in the Public Utility Holding Company Act of 2005.  Borrower has not
violated any laws, ordinances or rules, the violation of which could reasonably
be expected to have a material adverse effect on its business.  None of
Borrower’s or any of its Subsidiaries’ properties or assets has been used by
Borrower or any Subsidiary or, to the best of Borrower’s knowledge, by previous
Persons, in disposing, producing, storing, treating, or transporting any
hazardous substance other than legally.  Borrower and each of its Subsidiaries
have obtained all consents, approvals and authorizations of, made all
declarations or filings with, and given all notices to, all Government
Authorities that are necessary to continue their respective businesses as
currently conducted.
 
5.8           Subsidiaries; Investments.  Borrower does not own any stock,
partnership interest or other equity securities except for Permitted
Investments.
 
5.9           Tax Returns and Payments; Pension Contributions.  Borrower has
timely filed all required tax returns and reports that exceed $50,000, and
Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower in excess of
$50,000.  Borrower may defer payment of any contested taxes, provided that
Borrower (a) in good faith contests its obligation to pay the taxes by
appropriate proceedings promptly and diligently instituted and conducted, (b)
notifies Bank in writing of the commencement of, and any material development
in, the proceedings, (c) posts bonds or takes any other steps required to
prevent the governmental authority levying such contested taxes from obtaining a
Lien upon any of the Collateral that is other than a “Permitted Lien”.  Borrower
is unaware of any claims or adjustments proposed for any of Borrower's prior tax
years which could result in additional taxes becoming due and payable by
Borrower.  Borrower has paid all amounts necessary to fund all present pension,
profit sharing and deferred compensation plans in accordance with their terms,
and Borrower has not withdrawn from participation in, and has not permitted
partial or complete termination of, or permitted the occurrence of any other
event with respect to, any such plan which could reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.
 
 
7

--------------------------------------------------------------------------------

 
 
5.10           Use of Proceeds.  Borrower shall use the proceeds of the Credit
Extensions solely as working capital and to fund its general business
requirements and not for personal, family, household or agricultural purposes.
 
5.11           Full Disclosure.  No written representation, warranty or other
statement of Borrower in any certificate or written statement given to Bank, as
of the date such representation, warranty, or other statement was made, taken
together with all such written certificates and written statements given to
Bank, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized by Bank that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results).
 
5.12           Definition of “Knowledge.”  For purposes of the Loan Documents,
whenever a representation or warranty is made to Borrower’s knowledge or
awareness, to the “best of” Borrower’s knowledge, or with a similar
qualification, knowledge or awareness means the actual knowledge, after
reasonable investigation, of the Responsible Officers.
 
6.           AFFIRMATIVE COVENANTS
 
Each Borrower shall do all of the following:
 
6.1           Government Compliance.
 
(a)           Maintain its and all its Subsidiaries’ legal existence and good
standing in their respective jurisdictions of formation and maintain
qualification in each jurisdiction in which the failure to so qualify would
reasonably be expected to have a material adverse effect on Borrower’s business
or operations.  Borrower shall comply, and have each Subsidiary comply, with all
laws, ordinances and regulations to which it is subject, noncompliance with
which could have a material adverse effect on Borrower’s business.
 
(b)           Obtain all of the Governmental Approvals necessary for the
performance by Borrower of its obligations under the Loan Documents to which it
is a party and the grant of a security interest to Bank in all of its
property.  Borrower shall promptly provide copies of any such obtained
Governmental Approvals to Bank. In the event the Borrower is found not to be in
compliance with this obligation, and that noncompliance could not have a
material adverse effect on Borrower’s business, the Borrower has 30 days to cure
any deficiency before an Event of Default has occurred.
 
6.2           Financial Statements, Reports, Certificates.  Provide Bank with
the following, in all cases in form and substance acceptable to Bank:
 
(a)           During a Streamline Period, monthly within 15 days after the last
day of each fiscal month, and outside a Streamline Period, weekly, and in all
cases with each Advance Request, a Transaction Report (and any schedules related
thereto);
 
(b)           within fifteen (15) days after the end of each fiscal month, (A)
monthly accounts receivable agings, aged by invoice date, (B) monthly accounts
payable agings, aged by invoice date, and outstanding or held check registers,
if any, and (C) monthly reconciliations of accounts receivable agings (aged by
invoice date), transaction reports and general ledger, and (D) monthly perpetual
inventory reports for Inventory valued on a standard cost basis at the lower of
cost or market (in accordance with GAAP) or such other inventory reports as are
requested by Bank in its good faith business judgment;
 
 
8

--------------------------------------------------------------------------------

 
 
(c)           as soon as available, but no later than thirty (30) days after the
last day of each interim fiscal month and no later than forty-five (45) days
after the last day of each fiscal quarter, a company prepared consolidated and
consolidating balance sheet and income statement covering each Borrower’s
operations for such month certified by a Responsible Officer and in a form
acceptable to Bank (the “Monthly Financial Statements”);
 
(d)           within thirty (30) days after the last day of each fiscal month
and no later than forty-five (45) days after the last day of each fiscal quarter
together with the Monthly Financial Statements, a duly completed Compliance
Certificate signed by a Responsible Officer, certifying that as of the end of
such month, Borrower was in full compliance with all of the terms and conditions
of this Agreement, and setting forth calculations showing compliance with the
financial covenants set forth in this Agreement and such other information as
Bank shall reasonably request, including, without limitation, a statement that
at the end of such month there were no held checks;
 
(e)           within thirty (30) days prior to the end of each fiscal year of
Borrower, annual operating budgets (including income statements, balance sheets
and cash flow statements, by month) for the upcoming fiscal year of Borrower, as
approved by Borrower’s board of directors, together with any related business
forecasts used in the preparation of such annual financial projections; and
 
(f)           as soon as available, and in any event within 120 days following
the end of Borrower’s fiscal year, audited consolidated financial statements
prepared under GAAP, consistently applied, together with an unqualified audit
opinion on the financial statements from the Borrowers’ independent certified
public accounting firm BDO Siedman or a similar firm registered and in good
standing with the Public Company Accounting Oversight Board.
 
(g)           So long as Borrower remains subject to the reporting requirements
under the Exchange Act within five (5) days of filing, copies of all periodic
and other reports, proxy statements and other materials filed by Borrower with
the SEC, any Governmental Authority succeeding to any or all of the functions of
the SEC or with any national securities exchange, or distributed to its
shareholders, as the case may be.  Documents required to be delivered pursuant
to the terms hereof (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which Borrower
posts such documents, or provides a link thereto, on Borrower’s website on the
Internet at Borrower’s website address;
 
(h)           within five (5) days of delivery, copies of all statements,
reports and notices made available to Borrower’s security holders or to any
holders of Subordinated Debt;
 
(i)           prompt written notice of (i) any material change in the
composition of the Intellectual Property, (ii) the registration of any
copyright, including any subsequent ownership right of Borrower in or to any
copyright, patent or trademark not shown in the IP Security Agreement, and
(iii) Borrower’s knowledge of an event that could reasonably be expected to
materially and adversely affect the value of the Intellectual Property;
 
(j)           prompt report of any legal actions pending or threatened in
writing against Borrower or any of its Subsidiaries that could result in damages
or costs to Borrower or any of its Subsidiaries of, individually or in the
aggregate, $100,000 or more;
 
(k)           within thirty (30) days of the last day of each fiscal quarter,
copies of actual invoices representing not less than 10% of the quarter-end
export accounts receivables for such quarter; and
 
(l)           other financial information reasonably requested by Bank.
 
 
9

--------------------------------------------------------------------------------

 
 
6.3           Accounts Receivable.
 
(a)           Schedules and Documents Relating to Accounts. Borrower shall
deliver to Bank transaction reports and schedules of collections, as provided in
Section 6.2, on Bank’s standard forms; provided, however, that Borrower’s
failure to execute and deliver the same shall not affect or limit Bank’s Lien
and other rights in all of Borrower’s Accounts, nor shall Bank’s failure to
advance or lend against a specific Account as provided herein affect or limit
Bank’s Lien and other rights therein.  If requested by Bank, Borrower shall
furnish Bank with copies (or, at Bank’s request, originals) of all contracts,
orders, invoices, and other similar documents, and all shipping instructions,
delivery receipts, bills of lading, and other evidence of delivery, for any
goods the sale or disposition of which gave rise to such Accounts.  In addition,
Borrower shall deliver to Bank, on its request, the originals of all
instruments, chattel paper, security agreements, guarantees and other documents
and property evidencing or securing any Accounts, in the same form as received,
with all necessary indorsements, and copies of all credit memos.
 
(b)           Disputes.  Borrower shall promptly notify Bank of all material
disputes or claims relating to Accounts.  Borrower may forgive (completely or
partially), compromise, or settle any Account for less than payment in full, or
agree to do any of the foregoing so long as (i) Borrower does so in good faith,
in a commercially reasonable manner, in the ordinary course of business, in
arm’s-length transactions, and reports the same to Bank in the regular reports
provided to Bank; (ii) no Event of Default has occurred and is continuing; and
(iii) after taking into account all such discounts, settlements and forgiveness,
the total outstanding Advances will not exceed the lesser of the Revolving Line
or the Borrowing Base.
 
(c)           Collection of Accounts.  Borrower shall have the right to collect
all Accounts, unless and until a Default or an Event of Default has occurred and
is continuing.  All payments on, and proceeds of, Accounts shall be deposited
directly by the applicable Account Debtor into a lockbox account, or such other
“blocked account” as Bank may specify, pursuant to a blocked account agreement
in form and substance satisfactory to Bank in its sole discretion.  Whether or
not an Event of Default has occurred and is continuing, Borrower shall
immediately deliver all payments on and proceeds of Accounts to an account
maintained with Bank to be applied (i) prior to an Event of Default, to the
Revolving Line pursuant to the terms of Section 2.5(b) hereof, and (ii) after
the occurrence and during the continuance of an Event of Default, pursuant to
the terms of Section 9.4 hereof; provided, that during a Streamline Period, such
payments and proceeds shall be transferred by Bank to an account of Borrower
maintained at Bank.
 
(d)           Returns.  Provided no Event of Default has occurred and is
continuing, if any Account Debtor returns any Inventory to Borrower, Borrower
shall promptly (i) determine the reason for such return, (ii) issue a credit
memorandum to the Account Debtor in the appropriate amount, and (iii) provide a
copy of such credit memorandum to Bank, upon request from Bank.  In the event
any attempted return occurs after the occurrence and during the continuance of
any Event of Default, Borrower shall hold the returned Inventory in trust for
Bank, and immediately notify Bank of the return of the Inventory.
 
(e)           Verification.  Bank may, from time to time, verify directly with
the respective Account Debtors the validity, amount and other matters relating
to the Accounts, either in the name of Borrower or Bank or such other name as
Bank may choose.
 
(f)           No Liability.  Bank shall not be responsible or liable for any
shortage or discrepancy in, damage to, or loss or destruction of, any goods, the
sale or other disposition of which gives rise to an Account, or for any error,
act, omission, or delay of any kind occurring in the settlement, failure to
settle, collection or failure to collect any Account, or for settling any
Account in good faith for less than the full amount thereof, nor shall Bank be
deemed to be responsible for any of Borrower's obligations under any contract or
agreement giving rise to an Account.  Nothing herein shall, however, relieve
Bank from liability for its own gross negligence or willful misconduct.
 
 
10

--------------------------------------------------------------------------------

 
 
6.4           Remittance of Proceeds.  Except as otherwise provided in Section
6.3(c), deliver, in kind, all proceeds arising from the disposition of any
Collateral to Bank in the original form in which received by Borrower not later
than the following Business Day after receipt by Borrower, to be applied to the
Obligations (a) prior to an Event of Default, pursuant to the terms of Section
2.5(b) hereof, and (b) after the occurrence and during the continuance of an
Event of Default, pursuant to the terms of Section 9.4 hereof; provided that, if
no Event of Default has occurred and is continuing, Borrower shall not be
obligated to remit to Bank the proceeds of the sale of worn out or obsolete
Equipment disposed of by Borrower in good faith in an arm’s length transaction
for an aggregate purchase price of $25,000 or less (for all such transactions in
any fiscal year).  Borrower agrees that it will not commingle proceeds of
Collateral with any of Borrower’s other funds or property, but will hold such
proceeds separate and apart from such other funds and property and in an express
trust for Bank.  Nothing in this Section limits the restrictions on disposition
of Collateral set forth elsewhere in this Agreement.
 
6.5           Taxes; Pensions; Withholding.  Timely file, and require each of
its Subsidiaries to timely file, all required tax returns and reports and timely
pay, and require each of its Subsidiaries to timely pay, all foreign, federal,
state and local taxes, assessments, deposits and contributions owed by Borrower
and each of its Subsidiaries, except for deferred payment of any taxes contested
pursuant to the terms of Section 5.9 hereof, and shall deliver to Bank, on
demand, appropriate certificates attesting to such payments, and pay all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms.  In the event the Borrower is found not to
be in compliance with this obligation, the Borrower has 30 days to cure any
deficiency before an event of default has occurred.
 
6.6           Access to Collateral; Books and Records.  At reasonable times, on
three (3) Business Day’s notice (provided no notice is required if an Event of
Default has occurred and is continuing), Bank, or its agents, shall have the
right to inspect the Collateral and the right to audit and copy Borrower’s Books
but in no circumstances would the inspections exceed more than two per year (or
as conditions warrant).  The foregoing inspections and audits shall be at
Borrower’s expense, and the charge therefore shall be $850 per person per day
(or such higher amount as shall represent Bank’s then-current standard charge
for the same), plus reasonable out-of-pocket expenses.  In the event Borrower
and Bank schedule an audit more than ten (10) days in advance, and Borrower
cancels or seeks to reschedules the audit with less than ten (10) days written
notice to Bank, then (without limiting any of Bank’s rights or remedies),
Borrower shall pay Bank a fee of $1,000 plus any out-of-pocket expenses incurred
by Bank to compensate Bank for the anticipated costs and expenses of the
cancellation or rescheduling.
 
6.7           Insurance.  Keep its business and the Collateral insured for risks
and in amounts standard for companies in Borrower’s industry and location and as
Bank may reasonably request.  Insurance policies shall be in a form, with
companies, and in amounts that are satisfactory to Bank.  All property policies
shall have a lender’s loss payable endorsement showing Bank as lender loss payee
and waive subrogation against Bank.  All liability policies shall show, or have
endorsements showing, Bank as an additional insured.  All policies (or the loss
payable and additional insured endorsements) shall provide that the insurer
shall give Bank at least twenty (20) days notice before canceling, amending, or
declining to renew its policy.  At Bank’s request, Borrower shall deliver
certified copies of policies and evidence of all premium payments.  Proceeds
payable under any property policy shall, at Bank’s option, be payable to Bank on
account of the Obligations.  If Borrower fails to obtain insurance as required
under this Section 6.7 or to pay any amount or furnish any required proof of
payment to third persons and Bank, Bank may make all or part of such payment or
obtain such insurance policies required in this Section 6.7, and take any action
under the policies Bank deems prudent.
 
6.8           Operating Accounts.
 
(a)           Maintain all of its and all of its Subsidiaries operating and
other deposit accounts and securities accounts with Bank and Bank’s Affiliates. 
 
(b)           Provide Bank five (5) days prior written notice before
establishing any Collateral Account at or with any bank or financial institution
other than Bank or Bank’s Affiliates. For each Collateral Account that Borrower
at any time maintains, Borrower shall cause the applicable bank or financial
institution (other than Bank) at or with which any Collateral Account is
maintained to execute and deliver a Control Agreement or other appropriate
instrument with respect to such Collateral Account to perfect Bank’s Lien in
such Collateral Account in accordance with the terms hereunder which Control
Agreement may not be terminated without the prior written consent of Bank.
 
 
11

--------------------------------------------------------------------------------

 
 
6.9           Financial Covenants.
 
Maintain at all times, to be tested as of the last day of each fiscal month,
unless otherwise noted, on a consolidated basis with respect to Borrowers:
 
(a)           Liquidity Ratio.  Borrowers’ unrestricted cash and Cash
Equivalents at Bank plus the net balance sheet billed Accounts divided by
Borrowers’ Indebtedness to Bank of not less than 2.25: 1.00.
 
(b)           EBITDA.  Maintain, measured as of the end of each fiscal month, on
a trailing 6-month basis, EBITDA of at least the following:
 
Period
 
Minimum EBITDA
 
Effective Date through fiscal month ending July, 2012
  $ (1,250,000 )
August, 2012 through fiscal month ending September, 2012
  $ (1,000,000 )
October, 2012 through fiscal month ending December, 2012
  $ (750,000 )
January, 2013 through fiscal month ending March, 2013
  $ (250,000 ) 
April, 2013 and thereafter
  $ 1.00  



 
6.10           Protection and Registration of Intellectual Property Rights.
 
(a)           (i) Protect, defend and maintain the validity and enforceability
of its Intellectual Property; (ii) promptly advise Bank in writing of material
infringements of its Intellectual Property; and (iii) not allow any Intellectual
Property material to Borrower’s business to be abandoned, forfeited or dedicated
to the public without Bank’s written consent.
 
(b)           If Borrower (i) obtains any Patent, registered Trademark,
registered Copyright, registered mask work, or any pending application for any
of the foregoing, whether as owner, licensee or otherwise, or (ii) applies for
any Patent or the registration of any Trademark, then Borrower shall monthly
with the compliance certificate provide written notice thereof to Bank and shall
execute such intellectual property security agreements and other documents and
take such other actions as Bank shall request in its good faith business
judgment to perfect and maintain a first priority perfected security interest in
favor of Bank in such property.  If Borrower decides to register any Copyrights
or mask works in the United States Copyright Office, Borrower shall: (x) provide
Bank with at least fifteen (15) days prior written notice of Borrower’s intent
to register such Copyrights or mask works together with a copy of the
application it intends to file with the United States Copyright Office
(excluding exhibits thereto); (y) execute an intellectual property security
agreement and such other documents and take such other actions as Bank may
request in its good faith business judgment to perfect and maintain a first
priority perfected security interest in favor of Bank in the Copyrights or mask
works intended to be registered with the United States Copyright Office; and
(z) record such intellectual property security agreement with the United States
Copyright Office contemporaneously with filing the Copyright or mask work
application(s) with the United States Copyright Office.  Borrower shall promptly
provide to Bank copies of all applications that it files for Patents or for the
registration of Trademarks, Copyrights or mask works, together with evidence of
the recording of the intellectual property security agreement necessary for Bank
to perfect and maintain a first priority perfected security interest in such
property.
 
 
12

--------------------------------------------------------------------------------

 
 
(c)           Provide written notice to Bank within ten (10) days of entering or
becoming bound by any Restricted License (other than over-the-counter software
that is commercially available to the public).   Borrower shall take such steps
as Bank requests to obtain the consent of, or waiver by, any person whose
consent or waiver is necessary for (i) any Restricted License to be deemed
“Collateral” and for Bank to have a security interest in it that might otherwise
be restricted or prohibited by law or by the terms of any such Restricted
License, whether now existing or entered into in the future, and (ii) Bank to
have the ability in the event of a liquidation of any Collateral to dispose of
such Collateral in accordance with Bank’s rights and remedies under this
Agreement and the other Loan Documents.
 
6.11         Litigation Cooperation.  From the date hereof and continuing
through the termination of this Agreement, make available to Bank with
reasonable notice, without expense to Bank, Borrower and its officers, employees
and agents and Borrower's books and records, to the extent that Bank may deem
them reasonably necessary to prosecute or defend any third-party suit or
proceeding instituted by or against Bank with respect to any Collateral or
relating to Borrower.
 
6.12         Formation or Acquisition of Subsidiaries.  At the time that
Borrower forms any direct or indirect Subsidiary or acquires any direct or
indirect Subsidiary after the Effective Date, Borrower shall (a) cause such new
Subsidiary to provide to Bank a joinder to the Loan Agreement to cause such
Subsidiary to become a co-borrower hereunder, together with such appropriate
financing statements and/or Control Agreements, all in form and substance
satisfactory to Bank (including being sufficient to grant Bank a first priority
Lien (subject to Permitted Liens) in and to the assets of such newly formed or
acquired Subsidiary), (b) provide to Bank appropriate certificates and powers
and financing statements, pledging all of the direct or beneficial ownership
interest in such new Subsidiary, in form and substance satisfactory to Bank, and
(c) provide to Bank all other documentation in form and substance satisfactory
to Bank which in its opinion is appropriate with respect to the execution and
delivery of the applicable documentation referred to above.  Any document,
agreement, or instrument executed or issued pursuant to this Section shall be a
Loan Document.  In the event the Borrower is found not to be in compliance with
this obligation, the Borrower has 15 days to cure any deficiency before an Event
of Default has occurred.
 
6.13         Further Assurances.  Execute any further instruments and take
further action as Bank reasonably requests to perfect or continue Bank’s Lien in
the Collateral or to effect the purposes of this Agreement.  Deliver to
Bank, within five (5) days after the same are sent or received, copies of all
correspondence, reports, documents and other filings with any Governmental
Authority regarding compliance with or maintenance of Governmental Approvals or
Requirements of Law or that could reasonably be expected to have a material
effect on any of the Governmental Approvals or otherwise on the operations of
Borrower or any of its Subsidiaries.
 
7.           NEGATIVE COVENANTS
 
No Borrower shall do any of the following:
 
7.1           Dispositions.  Convey, sell, lease, transfer, assign, or otherwise
dispose of (collectively, “Transfer”), or permit any of its Subsidiaries to
Transfer, all or any part of its business or property, except for Transfers
(a) of Inventory in the ordinary course of business; (b) of worn-out or obsolete
Equipment; and (c) in connection with Permitted Liens and Permitted Investments;
and (d) of non-exclusive licenses for the use of the property of Borrower or its
Subsidiaries in the ordinary course of business.  In no event would the Borrower
be restricted from sales of its capital stock under this Section.
 
7.2           Changes in Business, Management, Ownership, Control, or Business
Locations.  (a) Engage in or permit any of its Subsidiaries to engage in any
business other than the businesses currently engaged in by Borrower and such
Subsidiary, as applicable, or reasonably related thereto; (b) liquidate or
dissolve; or (c) (i) have a change in senior management, any Key Person ceases
to hold such office with Borrower and replacement satisfactory to Bank are not
made within 60 days after their departure from Borrower; or (ii) enter into any
transaction or series of related transactions in which the stockholders of
Borrower who were not stockholders immediately prior to the first such
transaction own more than 50% of the voting stock of Borrower immediately after
giving effect to such transaction or related series of such transactions (other
than by the sale of Borrower’s equity securities in a public offering or to
venture capital investors so long as Borrower identifies to Bank the venture
capital investors prior to the closing of the transaction and provides to Bank a
description of the material terms of the transaction), or permit or suffer any
Change in Control.
 
 
13

--------------------------------------------------------------------------------

 
 
Borrower shall not, without at least thirty (30) days prior written notice to
Bank: (1) add any new offices or business locations, including warehouses
(unless such new offices or business locations contain less than Fifty Thousand
Dollars ($50,000) in Borrower’s assets or property) or deliver any portion of
the Collateral valued, individually or in the aggregate, in excess of Fifty
Thousand Dollars ($50,000) to a bailee at a location other than to a bailee and
at a location already disclosed in the Perfection Certificate, (2) change its
jurisdiction of organization, (3) change its organizational structure or type,
(4) change its legal name, or (5) change any organizational number (if any)
assigned by its jurisdiction of organization.  If Borrower intends to deliver
any portion of the Collateral valued, individually or in the aggregate, in
excess of Ten Thousand Dollars ($10,000) to a bailee at a location other than as
provided in the Perfection Certificate, Borrower will first receive the written
consent of Bank, and such bailee shall execute and deliver a bailee agreement in
form and substance satisfactory to Bank in its sole discretion.
 
7.3           Mergers or Acquisitions.  Without first obtaining the Lender’s
express written consent in each instance, Borrower shall not, and shall cause
each of its subsidiaries not to, directly or indirectly purchase, create or
acquire all or substantially all of the properties or assets of any other Person
or any interest in any other Person except for Permitted Investments. A
Subsidiary may merge or consolidate into another Subsidiary or into Borrower.
 
7.4           Indebtedness.  Create, incur, assume, or be liable for any
Indebtedness, or permit any Subsidiary to do so, other than Permitted
Indebtedness.
 
7.5           Encumbrance.  Create, incur, allow, or suffer any Lien on any of
its property, or assign or convey any right to receive income, including the
sale of any Accounts, or permit any of its Subsidiaries to do so, except for
Permitted Liens, permit any Collateral not to be subject to the first priority
security interest granted herein, or enter into any agreement, document,
instrument or other arrangement (except with or in favor of Bank) with any
Person which directly or indirectly prohibits or has the effect of prohibiting
Borrower  from mortgaging, pledging, granting a security interest in or upon, or
encumbering any of its property, except as is otherwise permitted in Section 7.1
hereof and the definition of “Permitted Liens” herein.
 
7.6           Maintenance of Collateral Accounts.  Maintain any Collateral
Account except pursuant to the terms of Section 6.8(b) hereof.
 
7.7           Distributions; Investments.  (a) Pay any dividends or make any
distribution or payment or redeem, retire or purchase any capital stock provided
that (i) Borrower may convert any of its convertible securities into other
securities pursuant to the terms of such convertible securities or otherwise in
exchange thereof, (ii) Borrower may pay dividends solely in common stock; and
(iii) Borrower may repurchase its stock so long as an Event of Default does not
exist at the time of such repurchase and would not exist after giving effect to
such repurchase, provided such repurchase does not exceed in the aggregate of
Five Hundred Thousand Dollars ($500,000); or (b) directly or indirectly make any
Investment other than Permitted Investments, or permit any of its Subsidiaries
to do so.
 
7.8           Transactions with Affiliates.  Directly or indirectly enter into
or permit to exist any material transaction with any Affiliate of Borrower,
except for transactions that are in the ordinary course of Borrower’s business,
upon fair and reasonable terms that are no less favorable to Borrower than would
be obtained in an arm’s length transaction with a non-affiliated Person.
 
7.9           Subordinated Debt.  (a) Make or permit any payment on any
Subordinated Debt, except under the terms of the subordination, intercreditor,
or other similar agreement to which such Subordinated Debt is subject, or
(b) amend any provision in any document relating to the Subordinated Debt which
would increase the amount thereof or adversely affect the subordination thereof
to Obligations owed to Bank.
 
 
14

--------------------------------------------------------------------------------

 
 
7.10         Compliance.  Become an “investment company” or a company controlled
by an “investment company”, under the Investment Company Act of 1940, as
amended, or undertake as one of its important activities extending credit to
purchase or carry margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System), or use the proceeds of any Credit
Extension for that purpose; fail to meet the minimum funding requirements of
ERISA, permit a Reportable Event or Prohibited Transaction, as defined in ERISA,
to occur; fail to comply with the Federal Fair Labor Standards Act or violate
any other law or regulation, if the violation could reasonably be expected to
have a material adverse effect on Borrower’s business, or permit any of its
Subsidiaries to do so; withdraw or permit any Subsidiary to withdraw from
participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect to, any present pension, profit
sharing and deferred compensation plan which could reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.
 
8.           EVENTS OF DEFAULT
 
Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
 
8.1           Payment Default.  A Borrower fails to (a) make any payment of
principal or interest on any Credit Extension on its due date, or (b) pay any
other Obligations within three (3) Business Days after such Obligations are due
and payable (which three (3) Business Day cure period shall not apply to
payments due on the Revolving Line Maturity Date).  During the cure period, the
failure to make or pay any payment specified under clause (a) or (b) above is
not an Event of Default (but no Credit Extension will be made during the cure
period);
 
8.2           Covenant Default.
 
(a)           A Borrower fails or neglects to perform any obligation beyond the
respective cure periods in Section 6  or violates any covenant in Section 7; or
 
(b)           A Borrower fails or neglects to perform, keep, or observe any
other term, provision, condition, covenant or agreement contained in this
Agreement or any Loan Documents, and as to any default (other than those
specified in this Section 8) under such other term, provision, condition,
covenant or agreement that can be cured, has failed to cure the default within
ten (10) days after the occurrence thereof; provided, however, that if the
default cannot by its nature be cured within the ten (10) day period or cannot
after diligent attempts by such Borrower be cured within such ten (10) day
period, and such default is likely to be cured within a reasonable time, then
such Borrower shall have an additional period (which shall not in any case
exceed thirty (30) days) to attempt to cure such default, and within such
reasonable time period the failure to cure the default shall not be deemed an
Event of Default (but no Credit Extensions shall be made during such cure
period).  Cure periods provided under this section shall not apply to financial
covenants or any other covenants set forth in clause (a) above;
 
8.3           Material Adverse Change.  A Material Adverse Change occurs;
 
8.4           Attachment; Levy; Restraint on Business.
 
(a)           (i) The service of process seeking to attach an asset greater than
$50,000, by trustee or similar process, any funds of a Borrower or of any entity
under the control of a Borrower (including a Subsidiary) on deposit or otherwise
maintained with Bank or any Bank Affiliate, or (ii) a notice of lien or levy is
filed against any of a Borrower’s assets by any government agency in excess of
$50,000, and the same under subclauses (i) and (ii) hereof are not, within ten
(10) days after the occurrence thereof, discharged or stayed (whether through
the posting of a bond or otherwise); provided, however, no Credit Extensions
shall be made during any ten (10) day cure period; or
 
 
15

--------------------------------------------------------------------------------

 
 
(b)           (i) any portion of a Borrower’s assets is attached in excess of
$50,000, seized, levied on, or comes into possession of a trustee or receiver,
or (ii) any court order enjoins, restrains, or prevents Borrower from conducting
any material part of its business;
 
8.5           Insolvency.  (a) A Borrower is unable to pay its debts (including
trade debts) as they become due or otherwise becomes insolvent; (b) a Borrower
begins an Insolvency Proceeding; or (c) an Insolvency Proceeding is begun
against a Borrower and not dismissed or stayed within thirty (30) days (but no
Credit Extensions shall be made while of any of the conditions described in
clause (a) exist and/or until any Insolvency Proceeding is dismissed);
 
8.6           Other Agreements.  There is, under any agreement to which a
Borrower is a party with a third party or parties, (a) any default resulting in
a right by such third party or parties, whether or not exercised, to accelerate
the maturity of any Indebtedness in an amount individually or in the aggregate
in excess of One Hundred Fifty Thousand Dollars ($150,000); or (b) any default
by a Borrower, the result of which could have a material adverse effect on
Borrower’s business;
 
8.7           Judgments.  One or more final judgments, orders, or decrees for
the payment of money in an amount, individually or in the aggregate, of at least
Three Hundred Thousand Dollars ($300,000) shall be rendered against a Borrower
and the same are not, within ten (10) days after the entry thereof, discharged
or execution thereof stayed or bonded pending appeal, or such judgments are not
discharged prior to the expiration of any such stay (provided that no Credit
Extensions will be made prior to the discharge, stay, or bonding of such
judgment, order, or decree);
 
8.8           Misrepresentations.  A Borrower or any Person acting for a
Borrower makes any representation, warranty, or other statement now or later in
this Agreement, any Loan Document or in any writing delivered to Bank or to
induce Bank to enter this Agreement or any Loan Document, and such
representation, warranty, or other statement is incorrect in any material
respect when made;
 
8.9           Subordinated Debt.  Any document, instrument, or agreement
evidencing any Subordinated Debt shall for any reason be revoked or invalidated
or otherwise cease to be in full force and effect, any Person shall be in breach
thereof or contest in any manner the validity or enforceability thereof or deny
that it has any further liability or obligation thereunder, or the Obligations
shall for any reason be subordinated or shall not have the priority contemplated
by this Agreement or the Subordination Agreement;
 
8.10         Governmental Approvals.  Any Governmental Approval shall have been
(a) revoked, rescinded, suspended, modified in an adverse manner or not renewed
in the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal (i) has, or could reasonably be expected to have, a
Material Adverse Change, or (ii) adversely affects the legal qualifications of
Borrower or any of its Subsidiaries to hold such Governmental Approval in any
applicable jurisdiction and such revocation, rescission, suspension,
modification or non-renewal could reasonably be expected to affect the status of
or legal qualifications of a Borrower or any of its Subsidiaries to hold any
Governmental Approval in any other jurisdiction.
 
9.           BANK’S RIGHTS AND REMEDIES
 
9.1           Rights and Remedies.  While an Event of Default occurs and
continues Bank may, without notice or demand, do any or all of the following:
 
(a)           declare all Obligations immediately due and payable (but if an
Event of Default described in Section 8.5 occurs all Obligations are immediately
due and payable without any action by Bank);
 
 
16

--------------------------------------------------------------------------------

 
 
(a)           declare all Obligations immediately due and payable (but if an
Event of Default described in Section 8.5 occurs all Obligations are immediately
due and payable without any action by Bank);
 
(b)           stop advancing money or extending credit for Borrower’s benefit
under this Agreement or under any other agreement between a Borrower and Bank;
 
(c)           demand that each Borrower (i) deposit cash with Bank in an amount
equal to 105% of the Dollar Equivalent of the aggregate face amount of all
Letters of Credit remaining undrawn (plus all interest, fees, and costs due or
to become due in connection therewith (as estimated by Bank in its good faith
business judgment)), to secure all of the Obligations relating to such Letters
of Credit, as collateral security for the repayment of any future drawings under
such Letters of Credit, and Borrower shall forthwith deposit and pay such
amounts, and (ii) pay in advance all letter of credit fees scheduled to be paid
or payable over the remaining term of any Letters of Credit;
 
(d)           settle or adjust disputes and claims directly with Account Debtors
for amounts on terms and in any order that Bank considers advisable, notify any
Person owing a Borrower money of Bank’s security interest in such funds, and
verify the amount of such account;
 
(e)           make any payments and do any acts it considers necessary or
reasonable to protect the Collateral and/or its security interest in the
Collateral.  Each Borrower shall assemble the Collateral if Bank requests and
make it available as Bank designates.  Bank may enter premises where the
Collateral is located, take and maintain possession of any part of the
Collateral, and pay, purchase, contest, or compromise any Lien which appears to
be prior or superior to its security interest and pay all expenses incurred.
Each Borrower grants Bank a license to enter and occupy any of its premises,
without charge, to exercise any of Bank’s rights or remedies;
 
(f)           apply to the Obligations any (i) balances and deposits of a
Borrower it holds, or (ii) any amount held by Bank owing to or for the credit or
the account of a Borrower;
 
(g)           ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell the Collateral.  Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge, a
Borrower’s labels, Patents, Copyrights, mask works, rights of use of any name,
trade secrets, trade names, Trademarks, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section, Borrower’s rights under all licenses
and all franchise agreements inure to Bank’s benefit;
 
(h)           place a “hold” on any account maintained with Bank and/or deliver
a notice of exclusive control, any entitlement order, or other directions or
instructions pursuant to any Control Agreement or similar agreements providing
control of any Collateral;
 
(i)           demand and receive possession of Borrower’s Books; and
 
(j)           exercise all rights and remedies available to Bank under the Loan
Documents or at law or equity, including all remedies provided under the Code
(including disposal of the Collateral pursuant to the terms thereof).
 
9.2           Power of Attorney.  Each Borrower hereby irrevocably appoints Bank
as its lawful attorney-in-fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to:  (a) endorse Borrower’s name on any
checks or other forms of payment or security; (b) sign Borrower’s name on any
invoice or bill of lading for any Account or drafts against Account Debtors; (c)
settle and adjust disputes and claims about the Accounts directly with Account
Debtors, for amounts and on terms Bank determines reasonable; (d) make, settle,
and adjust all claims under Borrower’s insurance policies; (e) pay, contest or
settle any Lien, charge, encumbrance, security interest, and adverse claim in or
to the Collateral, or any judgment based thereon, or otherwise take any action
to terminate or discharge the same; and (f) transfer the Collateral into the
name of Bank or a third party as the Code permits.  Borrower hereby appoints
Bank as its lawful attorney-in-fact to sign Borrower’s name on any documents
necessary to perfect or continue the perfection of Bank’s security interest in
the Collateral regardless of whether an Event of Default has occurred until all
Obligations have been satisfied in full and Bank is under no further obligation
to make Credit Extensions hereunder.  Bank’s foregoing appointment as each
Borrower’s attorney in fact, and all of Bank’s rights and powers, coupled with
an interest, are irrevocable until all Obligations have been fully repaid and
performed and Bank’s obligation to provide Credit Extensions terminates.
 
 
17

--------------------------------------------------------------------------------

 
 
9.3           Protective Payments.  If a Borrower fails to obtain the insurance
called for by Section 6.7 or fails to pay any premium thereon or fails to pay
any other amount which Borrower is obligated to pay under this Agreement or any
other Loan Document, Bank may obtain such insurance or make such payment, and
all amounts so paid by Bank are Bank Expenses and immediately due and payable,
bearing interest at the then highest rate applicable to the Obligations, and
secured by the Collateral.  Bank will make reasonable efforts to provide
Borrower with notice of Bank obtaining such insurance at the time it is obtained
or within a reasonable time thereafter.  No payments by Bank are deemed an
agreement to make similar payments in the future or Bank’s waiver of any Event
of Default.
 
9.4           Application of Payments and Proceeds.  If an Event of Default has
occurred and is continuing, Bank may apply any funds in its possession, whether
from a Borrower’s account balances, payments, proceeds realized as the result of
any collection of Accounts or other disposition of the Collateral, or otherwise,
to the Obligations in such order as Bank shall determine in its sole
discretion.  Any surplus shall be paid to a Borrower by credit to the Designated
Deposit Account or to other Persons legally entitled thereto; Borrower shall
remain liable to Bank for any deficiency.  If Bank, in its good faith business
judgment, directly or indirectly enters into a deferred payment or other credit
transaction with any purchaser at any sale of Collateral, Bank shall have the
option, exercisable at any time, of either reducing the Obligations by the
principal amount of the purchase price or deferring the reduction of the
Obligations until the actual receipt by Bank of cash therefor.
 
9.5           Bank’s Liability for Collateral.  So long as Bank complies with
reasonable banking practices regarding the safekeeping of the Collateral in the
possession or under the control of Bank, Bank shall not be liable or responsible
for: (a) the safekeeping of the Collateral; (b) any loss or damage to the
Collateral; (c) any diminution in the value of the Collateral; or (d) any act or
default of any carrier, warehouseman, bailee, or other Person.  Borrower bears
all risk of loss, damage or destruction of the Collateral.
 
9.6           No Waiver; Remedies Cumulative.  Bank’s failure, at any time or
times, to require strict performance by a Borrower of any provision of this
Agreement or any other Loan Document shall not waive, affect, or diminish any
right of Bank thereafter to demand strict performance and compliance herewith or
therewith.  No waiver hereunder shall be effective unless signed by the party
granting the waiver and then is only effective for the specific instance and
purpose for which it is given.  Bank’s rights and remedies under this Agreement
and the other Loan Documents are cumulative.  Bank has all rights and remedies
provided under the Code, by law, or in equity.  Bank’s exercise of one right or
remedy is not an election and shall not preclude Bank from exercising any other
remedy under this Agreement or other remedy available at law or in equity, and
Bank’s waiver of any Event of Default is not a continuing waiver.  Bank’s delay
in exercising any remedy is not a waiver, election, or acquiescence.
 
9.7           Demand Waiver.  Each Borrower waives demand, notice of default or
dishonor, notice of payment and nonpayment, notice of any default, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of accounts,
documents, instruments, chattel paper, and guarantees held by Bank on which
Borrower is liable.
 
10.           NOTICES
 
All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below.  Bank or a Borrower may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 10.
 
 
 

--------------------------------------------------------------------------------

 

 
If to a Borrower:
 
c/o Advanced Photonix Inc.
       
2925 Boardwalk
       
Ann Arbor, MI  48104
       
Attn:  Jeff Anderson
       
Fax:_____________________________
       
Email:  janderson@advancedphotonix.com
             
If to Bank:
 
Silicon Valley Bank
       
380 Interlocken Crescent, Suite 600
       
Broomfield, CO  80021
       
Attn: Tom Hertzberg
       
Fax:  (303) 469-9088
       
Email:  thertzberg@svb.com
 

 
11.           CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE
 
California law governs the Loan Documents without regard to principles of
conflicts of law.  Borrowers and Bank submit to the exclusive jurisdiction of
the State and Federal courts in Santa Clara County, California; provided,
however, that nothing in this Agreement shall be deemed to operate to preclude
Bank from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Bank.  Each Borrower
expressly submits and consents in advance to such jurisdiction in any action or
suit commenced in any such court, and such Borrower hereby waives any objection
that it may have based upon lack of personal jurisdiction, improper venue, or
forum non conveniens and hereby consents to the granting of such legal or
equitable relief as is deemed appropriate by such court.  Each Borrower hereby
waives personal service of the summons, complaints, and other process issued in
such action or suit and agrees that service of such summons, complaints, and
other process may be made by registered or certified mail addressed to such
Borrower at the address set forth in, or subsequently provided by such Borrower
in accordance with, Section 10 of this Agreement and that service so made shall
be deemed completed upon the earlier to occur of such Borrower’s actual receipt
thereof or three (3) days after deposit in the U.S. mails, proper postage
prepaid.
 
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWERS AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.  EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
 
WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court.  The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive.  The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers.  All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed.  If during the course of any dispute, a party desires to
seek provisional relief, but a judge has not been appointed at that point
pursuant to the judicial reference procedures, then such party may apply to the
Santa Clara County, California Superior Court for such relief.  The proceeding
before the private judge shall be conducted in the same manner as it would be
before a court under the rules of evidence applicable to judicial
proceedings.  The parties shall be entitled to discovery which shall be
conducted in the same manner as it would be before a court under the rules of
discovery applicable to judicial proceedings.  The private judge shall oversee
discovery and may enforce all discovery rules and orders applicable to judicial
proceedings in the same manner as a trial court judge.  The parties agree that
the selected or appointed private judge shall have the power to decide all
issues in the action or proceeding, whether of fact or of law, and shall report
a statement of decision thereon pursuant to California Code of Civil Procedure §
644(a).  Nothing in this paragraph shall limit the right of any party at any
time to exercise self-help remedies, foreclose against collateral, or obtain
provisional remedies.  The private judge shall also determine all issues
relating to the applicability, interpretation, and enforceability of this
paragraph.
 
 
18

--------------------------------------------------------------------------------

 
 
12.           GENERAL PROVISIONS
 
12.1         Termination Prior to Revolving Line Maturity Date.  This Agreement
may be terminated prior to the Revolving Line Maturity Date by Borrower,
effective three (3) Business Days after written notice of termination is given
to Bank.  Notwithstanding any such termination, Bank’s lien and security
interest in the Collateral shall continue until Borrower fully satisfies its
Obligations.  If such termination is at Borrowers’ election or at Bank’s
election due to the occurrence and continuance of an Event of Default, Borrowers
shall pay to Bank, in addition to the payment of any other expenses or fees
then-owing, a termination fee in an amount equal to 1.0% of the Revolving Line
if terminated before the first anniversary of the Effective Date, and 0.5% of
the Revolving Line if terminated after the first but before the second
anniversary of the Effective Date, and 0.25% of the Revolving Line if terminated
after the second anniversary of the Effective Date provided that no termination
fee shall be charged if the credit facility hereunder is replaced with a new
facility from another division of Bank.
 
12.2         Successors and Assigns.  This Agreement binds and is for the
benefit of the successors and permitted assigns of each party.  Borrowers may
not assign this Agreement or any rights or obligations under it without Bank’s
prior written consent (which may be granted or withheld in Bank’s
discretion).  Bank has the right, without the consent of or notice to any
Borrower, to sell, transfer, assign, negotiate, or grant participation in all or
any part of, or any interest in, Bank’s obligations, rights, and benefits under
this Agreement and the other Loan Documents.
 
12.3         Indemnification.  Borrowers shall indemnify, defend and hold Bank
and its directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Bank (each, an “Indemnified Person”) harmless
against:  (a) all obligations, demands, claims, and liabilities (collectively,
“Claims”) claimed or asserted by any other party in connection with the
transactions contemplated by the Loan Documents; and (b) all losses or expenses
(including Bank Expenses) in any way suffered, incurred, or paid by such
Indemnified Person as a result of, following from, consequential to, or arising
from transactions between Bank and a Borrower (including reasonable attorneys’
fees and expenses), except for Claims and/or losses directly caused by such
Indemnified Person’s gross negligence or willful misconduct.
 
12.4         Time of Essence.  Time is of the essence for the performance of all
Obligations in this Agreement.
 
12.5         Severability of Provisions.  Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.
 
12.6         Correction of Loan Documents.  Bank may correct patent errors and
fill in any blanks in the Loan Documents consistent with the agreement of the
parties so long as Bank provides Borrowers with written notice of such
correction and allows Borrower at least ten (10) days to object to such
correction.  In the event of such objection, such correction shall not be made
except by an amendment signed by both Bank and Borrowers.
 
12.7         Amendments in Writing; Waiver; Integration.  No purported amendment
or modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought.  Without limiting the
generality of the foregoing, no oral promise or statement, nor any action,
inaction, delay, failure to require performance or course of conduct shall
operate as, or evidence, an amendment, supplement or waiver or have any other
effect on any Loan Document.  Any waiver granted shall be limited to the
specific circumstance expressly described in it, and shall not apply to any
subsequent or other circumstance, whether similar or dissimilar, or give rise
to, or evidence, any obligation or commitment to grant any further waiver.  The
Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of the Loan Documents merge into the Loan
Documents.
 
 
19

--------------------------------------------------------------------------------

 
 
12.8         Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.
 
12.9         Survival.  All covenants, representations and warranties made in
this Agreement continue in full force until this Agreement has terminated
pursuant to its terms and all Obligations (other than inchoate indemnity
obligations and any other obligations which, by their terms, are to survive the
termination of this Agreement) have been satisfied.  The obligation of Borrowers
in Section 12.3 to indemnify Bank shall survive until the statute of limitations
with respect to such claim or cause of action shall have run.
 
12.10       Confidentiality.  In handling any confidential information, Bank
shall exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates; (b) to prospective transferees or purchasers of any
interest in the Credit Extensions; (c) as required by law, regulation, subpoena,
or other order; (d) to Bank’s regulators or as otherwise required in connection
with Bank’s examination or audit; (e) as Bank considers appropriate in
exercising remedies under the Loan Documents; and (f) to third-party service
providers of Bank so long as such service providers have executed a
confidentiality agreement with Bank with terms no less restrictive than those
contained herein.  Confidential information does not include information that is
either: (i) in the public domain or in Bank’s possession when disclosed to Bank,
or becomes part of the public domain after disclosure to Bank; or (ii) disclosed
to Bank by a third party, if Bank does not know that the third party is
prohibited from disclosing the information.  Bank may use confidential
information for the development of databases, reporting purposes, and market
analysis so long as such confidential information is aggregated and anonymized
prior to distribution unless otherwise expressly permitted by Borrower.  The
provisions of the immediately preceding sentence shall survive the termination
of this Agreement.
 
12.11       Attorneys’ Fees, Costs and Expenses.  In any action or proceeding
between a Borrower and Bank arising out of or relating to the Loan Documents,
the prevailing party shall be entitled to recover its reasonable attorneys’ fees
and other costs and expenses incurred, in addition to any other relief to which
it may be entitled.
 
12.12       Electronic Execution of Documents.  The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.
 
12.13       Captions.  The headings used in this Agreement are for convenience
only and shall not affect the interpretation of this Agreement.
 
12.14       Construction of Agreement.  The parties mutually acknowledge that
they and their attorneys have participated in the preparation and negotiation of
this Agreement.  In cases of uncertainty this Agreement shall be construed
without regard to which of the parties caused the uncertainty to exist.
 
12.15       Coborrowers.  Either Borrower may, acting singly, request Credit
Extensions.  Each Borrower appoints the other as agent for the other for all
purposes hereunder, including with respect to requesting Credit
Extensions.  Each Borrower shall be jointly and severally obligated to repay all
Credit Extensions, regardless of which such Borrower actually receives such
Credit Extension, as if each Borrower hereunder directly received all
Advances.  Each Borrower waives (a) any suretyship defenses available to it
under the Code or any other applicable law, including, without limitation, the
benefit of California Civil Code Section 2815 permitting revocation as to future
transactions and the benefit of California Civil Code Sections 1432, 2809, 2810,
2819, 2839, 2845, 2847, 2848, 2849, 2850, and 2899 and 3433, and (b) any right
to require Bank to: (i) proceed against any Borrower or any other person;
(ii) proceed against or exhaust any security; or (iii) pursue any other remedy. 
Bank may exercise or not exercise any right or remedy it has against any
Borrower or any security it holds (including the right to foreclose by judicial
or non-judicial sale) without affecting any Borrower’s liability. 
Notwithstanding any other provision of this Agreement or other related document,
each Borrower irrevocably waives all rights that it may have at law or in equity
(including, without limitation, any law subrogating such Borrower to the rights
of Bank under this Agreement) to seek contribution, indemnification or any other
form of reimbursement from any other Borrower, or any other Person now or
hereafter primarily or secondarily liable for any of the Obligations, for any
payment made by a Borrower with respect to the Obligations in connection with
this Agreement or otherwise and all rights that it might have to benefit from,
or to participate in, any security for the Obligations as a result of any
payment made by a Borrower with respect to the Obligations in connection with
this Agreement or otherwise.  Any agreement providing for indemnification,
reimbursement or any other arrangement prohibited under this Section shall be
null and void.  If any payment is made to a Borrower in contravention of this
Section, such Borrower shall hold such payment in trust for Bank and such
payment shall be promptly delivered to Bank for application to the Obligations,
whether matured or unmatured.
 
 
20

--------------------------------------------------------------------------------

 
 
12.16       Relationship.  The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement.  The parties do not
intend to create any agency, partnership, joint venture, trust, fiduciary or
other relationship with duties or incidents different from those of parties to
an arm’s-length contract.
 
12.17       Third Parties.  Nothing in this Agreement, whether express or
implied, is intended to: (a) confer any benefits, rights or remedies under or by
reason of this Agreement on any persons other than the express parties to it and
their respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.
 
13.           DEFINITIONS
 
13.1         Definitions.  As used in the Loan Documents, the word “shall” is
mandatory, the word “may” is permissive, the word “or” is not exclusive, the
words “includes” and “including” are not limiting, the singular includes the
plural, and numbers denoting amounts that are set off in brackets are
negative.  As used in this Agreement, the following capitalized terms have the
following meanings:
 
“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.
 
“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.
 
“Advance” or “Advances” means an advance (or advances) under the Revolving Line.
 
“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.
 
“Agreement” is defined in the preamble hereof.
 
“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
amount available under the Borrowing Base minus the outstanding principal
balance of any Advances.
 
“Bank” is defined in the preamble hereof.
 
“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to any Borrower.
 
 
21

--------------------------------------------------------------------------------

 
 
“Bank Services” are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to a Borrower or any of
its Subsidiaries by Bank or any Bank Affiliate, including, without limitation,
any letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).
 
 “Borrower” is defined in the preamble hereof
 
“Borrower’s Books” are all of a Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.
 
“Borrowing Base” is (a) 80% of Eligible Accounts plus (b) the lesser of 25% of
the value of Borrowers’ Eligible Inventory (valued at the lower of cost or fair
market value pursuant to GAAP) or $500,000, as determined by Bank from
Borrowers’ most recent Transaction Report; provided, however, that Bank may
decrease the foregoing amount and percentages in its good faith business
judgment based on events, conditions, contingencies, or risks which, as
determined by Bank, may adversely affect Collateral.
 
“Borrowing Resolutions” are, with respect to any Person, those resolutions
substantially in the form attached hereto, together with a certificate executed
by a Responsible Officer on behalf of such Person certifying that (a) such
Person has the authority to execute, deliver, and perform its obligations under
each of the Loan Documents to which it is a party, (b) that attached as Exhibit
A to such certificate is a true, correct, and complete copy of the resolutions
then in full force and effect authorizing and ratifying the execution, delivery,
and performance by such Person of the Loan Documents to which it is a party, (c)
the name(s) of the Person(s) authorized to execute the Loan Documents on behalf
of such Person, together with a sample of the true signature(s) of such
Person(s), and (d) that Bank may conclusively rely on such certificate unless
and until such Person shall have delivered to Bank a further certificate
canceling or amending such prior certificate.
 
“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.
 
 “Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.
 
“Cash Management Services” is defined in Section 2.1.4.
 
“Change in Control” means any event, transaction, or occurrence as a result of
which (a) any “person” (as such term is defined in Sections 3(a)(9) and 13(d)(3)
of the Exchange Act), other than a trustee or other fiduciary holding securities
under an employee benefit plan of a Borrower, is or becomes a beneficial owner
(within the meaning Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly, of securities of Borrower, representing 50% or more of the combined
voting power of Borrower’s then outstanding securities; or (b) during any period
of twelve consecutive calendar months, individuals who at the beginning of such
period constituted the Board of Directors of a Borrower (together with any new
directors whose election by the Board of Directors of Borrower was approved by a
vote of not less than two-thirds of the directors then still in office who
either were directions at the beginning of such period  or whose election or
nomination for election was previously so approved) cease for any reason other
than death or disability to constitute a majority of the directors then in
office.
 
 
22

--------------------------------------------------------------------------------

 
 
“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of California, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.
 
“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.
 
“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.
 
“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.
 
“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit B.
 
“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any Indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co-made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of
business.  The amount of a Contingent Obligation is the stated or determined
amount of the primary obligation for which the Contingent Obligation is made or,
if not determinable, the maximum reasonably anticipated liability for it
determined by the Person in good faith; but the amount may not exceed the
maximum of the obligations under any guarantee or other support arrangement.
 
“Control Agreement” is any control agreement entered into among the depository
institution at which a Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.
 
“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.
 
“Credit Extension” is any Advance, Term Loan or any other extension of credit by
Bank for a Borrower’s benefit.
 
“Default Rate” is defined in Section 2.3(b).
 
“Deferred Revenue” is all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.
 
“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.
 
“Designated Deposit Account” is Borrower’s deposit account, account number
3300859883, maintained with Bank.
 
 
23

--------------------------------------------------------------------------------

 
 
“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.
 
“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.
 
“EBITDA” shall mean Borrowers’ (a) Net Income, plus (b) Interest Expense, plus
(c) to the extent deducted in the calculation of Net Income, depreciation
expense and amortization expense, plus (d) non-cash stock compensation, plus (e)
income tax expense, plus (f) other non-cash items including intangible asset
write-offs plus (g) non-cash warrant liability expenses, in each case to the
extent such items have been deducted from the calculation of Net Income or less
non-cash warrant liability income to the extent added to the calculation of Net
Income.
 
“Effective Date” is defined in the preamble hereof.
 
“Eligible Accounts” means Accounts which arise in the ordinary course of a
Borrower’s business that meet all Borrower’s representations and warranties in
Section 5.3.  Bank reserves the right at any time after the Effective Date to
adjust any of the criteria set forth below and to establish new criteria in its
good faith business judgment.  Unless Bank otherwise agrees in writing, Eligible
Accounts shall not include:
 
(a)           Accounts that the Account Debtor has not paid within ninety (90)
days of invoice date regardless of invoice payment period terms;
 
(b)           Accounts owing from an Account Debtor, fifty percent (50%) or more
of whose Accounts have not been paid within ninety (90) days of invoice date;
 
(c)           Accounts owing from an Account Debtor which does not have its
principal place of business in the United States;
 
(d)           Accounts billed and/or payable outside of the United States;
 
(e)           Accounts owing from an Account Debtor to the extent that Borrower
is indebted or obligated in any manner to the Account Debtor (as creditor,
lessor, supplier or otherwise - sometimes called “contra” accounts, accounts
payable, customer deposits or credit accounts), with the exception of customary
credits, adjustments and/or discounts given to an Account Debtor by Borrower in
the ordinary course of its business;
 
(f)           Accounts for which the Account Debtor is Borrower’s Affiliate,
officer, employee, or agent;
 
(g)           Accounts with credit balances over ninety (90) days from invoice
date;
 
(h)           Accounts owing from an Account Debtor, including Affiliates, whose
total obligations to Borrower exceed 40% of all Accounts, for the amounts that
exceed that percentage, unless Bank approves in writing;
 
(i)           Accounts owing from an Account Debtor which is a United States
government entity or any department, agency, or instrumentality thereof unless
Borrower has assigned its payment rights to Bank and the assignment has been
acknowledged under the Federal Assignment of Claims Act of 1940, as amended;
 
(j)           Accounts for demonstration or promotional equipment, or in which
goods are consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on
approval”, or other terms if Account Debtor’s payment may be conditional;
 
 
24

--------------------------------------------------------------------------------

 
 
(k)           Accounts owing from an Account Debtor that has not been invoiced
or where goods or services have not yet been rendered to the Account Debtor
(sometimes called memo billings or pre-billings);
 
(l)           Accounts subject to contractual arrangements between Borrower and
an Account Debtor where payments shall be scheduled or due according to
completion or fulfillment requirements where the Account Debtor has a right of
offset for damages suffered as a result of Borrower’s failure to perform in
accordance with the contract (sometimes called contracts accounts receivable,
progress billings, or fulfillment contracts);
 
(m)           Accounts owing from an Account Debtor the amount of which may be
subject to withholding based on the Account Debtor’s satisfaction of Borrower’s
complete performance (but only to the extent of the amount withheld; sometimes
called retainage billings);
 
(n)           Accounts subject to trust provisions, subrogation rights of a
bonding company, or a statutory trust;
 
(o)           Accounts owing from an Account Debtor that has been invoiced for
goods that have not been shipped to the Account Debtor unless Bank, Borrower,
and the Account Debtor have entered into an agreement acceptable to Bank in its
sole discretion wherein the Account Debtor acknowledges that (i) it has title to
and has ownership of the goods wherever located, (ii) a bona fide sale of the
goods has occurred, and (iii) it owes payment for such goods in accordance with
invoices from Borrower (sometimes called “bill and hold” accounts);
 
(p)           Accounts owing from an Account Debtor with respect to which
Borrower has received Deferred Revenue (but only to the extent of such Deferred
Revenue);
 
(q)           Accounts for which the Account Debtor has not been invoiced;
 
(r)           Accounts that represent non-trade receivables or that are derived
by means other than in the ordinary course of Borrower’s business;
 
(s)           Accounts for which Borrower has permitted Account Debtor’s payment
to extend beyond 90 days;
 
(t)           Accounts subject to chargebacks or others payment deductions taken
by an Account Debtor (but only to the extent the chargeback is determined
invalid and subsequently collected by Borrower);
 
(u)           Accounts in which the Account Debtor disputes liability or makes
any claim (but only up to the disputed or claimed amount), or if the Account
Debtor is subject to an Insolvency Proceeding, or becomes insolvent, or goes out
of business; and
 
(v)           Accounts for which Bank in its good faith business judgment
determines collection to be doubtful..
 
“Eligible Inventory” means Inventory that meets all of a Borrower’s
representations and warranties in Section 5.3 and is otherwise acceptable to
Bank in all respects.
 
“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.
 
“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.
 
“Event of Default” is defined in Section 8.
 
“Exchange Act” is the Securities Exchange Act of 1934, as amended.
 
“Exim Loan Agreement” is the Export-Import Bank Loan and Security Agreement
between Borrowers and Bank of even date.
 
 
25

--------------------------------------------------------------------------------

 
 
“Foreign Currency” means lawful money of a country other than the United States.
 
“Funding Date” is any date on which a Credit Extension is made to or for the
account of a Borrower which shall be a Business Day.
 
“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.
 
“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.
 
“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.
 
“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
 
“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.
 
“Indemnified Person” is defined in Section 12.3.
 
“Initial Audit” is Bank’s inspection of the Collateral, and Borrower’s Books
with results satisfactory to Bank in its sole and absolute discretion.
 
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
 
“Intellectual Property” means all of a Borrower’s right, title, and interest in
and to the following:
 
(a)           its Copyrights, Trademarks and Patents;
 
(b)           any and all trade secrets and trade secret rights, including,
without limitation, any rights to unpatented inventions, know-how, operating
manuals;
 
(c)           any and all source code;
 
(d)           any and all design rights which may be available to a Borrower;
 
(e)           any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and
 
 
26

--------------------------------------------------------------------------------

 
 
(f)           all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents.
 
“Interest Expense” means for any fiscal period, Borrowers’ consolidated interest
expense (whether cash or non-cash) determined in accordance with GAAP for the
relevant period ending on such date, including, in any event, interest expense
with respect to any Credit Extension and other Indebtedness of a Borrower,
including, without limitation or duplication, all commissions, discounts, or
related amortization and other fees and charges with respect to letters of
credit and bankers’ acceptance financing and the net costs associated with
interest rate swap, cap, and similar arrangements, and the interest portion of
any deferred payment obligation (including leases of all types).
 
“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of a Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.
 
“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.
 
“IP Agreement” is that certain Intellectual Property Security Agreement executed
and delivered by each Borrower to Bank dated as of the date hereof.
 
“Key Person” is any of Borrower’s Chief Executive Officer, Chief Operating
Officer, and Chief Financial Officer, who are, as of the Effective Date, Richard
Kurtz, Robin Risser and Jeff Anderson respectively.
 
“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or similar encumbrance, whether voluntarily incurred or arising by
operation of law or otherwise against any property.
 
“Liquidity Ratio” is (a) Borrowers’ unrestricted cash and Cash Equivalents at
Bank plus the net balance sheet billed Accounts divided by (b) Borrowers’
Indebtedness to Bank.
 
“Loan Documents” are, collectively, this Agreement, the Perfection Certificates,
any Bank Services Agreement, the IP Agreements, the Subordination Agreement, any
note, or notes or guaranties executed by Borrower, and any other present or
future agreement between Borrower and/or for the benefit of Bank in connection
with this Agreement, all as amended, restated, or otherwise modified.
 
“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral
except for intangible writedowns; (b) a material adverse change in the business,
operations, or condition (financial or otherwise) of a Borrower; (c) a material
impairment of the prospect of repayment of any portion of the Obligations or (d)
Bank determines, based upon information available to it and in its reasonable
judgment, that there is a reasonable likelihood that Borrowers shall fail to
comply with one or more of the financial covenants in Section 6 during the next
three month period.
 
“Monthly Financial Statements” is defined in Section 6.2.
 
“Net Income” means, as calculated on a consolidated basis for Borrowers for any
period as at any date of determination, the net profit (or loss), after
provision for taxes, of Borrowers for such period taken as a single accounting
period.
 
“Obligations” are a Borrower’s obligations to pay when due any debts, principal,
interest, Bank Expenses and other amounts such Borrower owes Bank now or later,
whether under this Agreement, the Loan Documents, or otherwise, including,
without limitation, all obligations relating to letters of credit (including
reimbursement obligations for drawn and undrawn letters of credit), cash
management services, and foreign exchange contracts, if any, and including
interest accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of a Borrower  assigned to Bank, and to perform such
Borrower’s  duties under the Loan Documents.
 
 
27

--------------------------------------------------------------------------------

 
 
“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than 30 days prior to the Effective Date, and, (a) if
such Person is a corporation, its bylaws in current form, (b) if such Person is
a limited liability company, its limited liability company agreement (or similar
agreement), and (c) if such Person is a partnership, its partnership agreement
(or similar agreement), each of the foregoing with all current amendments or
modifications thereto.
 
“Overadvance” is defined in Section 2.2.
 
“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.
 
“Payment” means all checks, wire transfers and other items of payment received
by Bank (including proceeds of Accounts and payment of the Obligations in full)
for credit to a Borrower’s outstanding Credit Extensions or, if the balance of
the Credit Extensions has been reduced to zero, for credit to its deposit
accounts.
 
“Perfection Certificate” is defined in Section 5.1.
 
“Permitted Indebtedness” is:
 
(a)           A Borrower’s Indebtedness to Bank under this Agreement and the
other Loan Documents;
 
(b)           Indebtedness existing on the Effective Date and shown on the
Perfection Certificate;
 
(c)           Subordinated Debt;
 
(d)           unsecured Indebtedness to trade creditors incurred in the ordinary
course of business;
 
(e)           Indebtedness incurred as a result of endorsing negotiable
instruments received in the ordinary course of business;
 
(f)           Indebtedness secured by Permitted Liens; and
 
(g)           extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (a) through (f) above,
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose more burdensome terms upon Borrower or its
Subsidiary, as the case may be.
 
“Permitted Investments” are:
 
(a)           Investments (including, without limitation, Subsidiaries) existing
on the Effective Date and shown on the Perfection Certificate;
 
(b)           Investments consisting of Cash Equivalents;
 
(c)           Investments consisting of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of a Borrower;
 
(d)           Investments consisting of deposit accounts in which Bank has a
perfected security interest;
 
(e)           Investments accepted in connection with Transfers permitted by
Section 7.1;
 
(f)           Investments in capital stock, partnership interest or other
securities in a company in which the Borrower holds less than 20% of the voting
control subject to an annual $300,000 limitation before the first anniversary of
the Effective Date and $500,000 in the aggregate for the two years before the
second anniversary (the baskets in this clause will be reduced by the amount of
each Investment made, regardless of whether Borrower receives a distribution
from that Investment or proceeds from any sale of that Investment).
 
 
28

--------------------------------------------------------------------------------

 
 
(g)           Investments consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (ii) loans to employees, officers or directors relating to the
purchase of equity securities of a Borrower or its Subsidiaries pursuant to
employee stock purchase plans or agreements approved by Borrower’s Board of
Directors;
 
(h)           Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of business;
 
(i)           Investments consisting of notes receivable of, or prepaid
royalties and other credit extensions, to customers and suppliers who are not
Affiliates, in the ordinary course of business; provided that this paragraph (i)
shall not apply to Investments of a Borrower in any Subsidiary; and
 
(j)           other Investments not otherwise permitted by Section 7.7 not
exceeding $250,000 in the aggregate outstanding at any time.
 
“Permitted Liens” are:
 
(a)           Liens existing on the Effective Date and shown on the Perfection
Certificate or arising under this Agreement and the other Loan Documents;
 
(b)           Liens for taxes, fees, assessments or other government charges or
levies, either (i) not due and payable or (ii) being contested in good faith and
for which a Borrower maintains adequate reserves on its Books, provided that no
notice of any such Lien has been filed or recorded under the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations adopted thereunder;
 
(c)           purchase money Liens (i) on Equipment acquired or held by a
Borrower incurred for financing the acquisition of the Equipment securing no
more than $250,000 in the aggregate amount outstanding, or (ii) existing on
Equipment when acquired, if the Lien is confined to the property and
improvements and the proceeds of the Equipment;
 
(d)           Liens of carriers, warehousemen, suppliers, or other Persons that
are possessory in nature arising in the ordinary course of business so long as
such Liens attach only to Inventory, securing liabilities in the aggregate
amount not to exceed $50,000 and which are not delinquent or remain payable
without penalty or which are being contested in good faith and by appropriate
proceedings which proceedings have the effect of preventing the forfeiture or
sale of the property subject thereto;
 
(e)           Liens to secure payment of workers’ compensation, employment
insurance, old-age pensions, social security and other like obligations incurred
in the ordinary course of business (other than Liens imposed by ERISA);
 
(f)           Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;
 
(g)           leases or subleases of real property granted in the ordinary
course of a Borrower’s business (or, if referring to another Person, in the
ordinary course of such Person’s business), and leases, subleases, non-exclusive
licenses or sublicenses of personal property (other than Intellectual Property)
granted in the ordinary course of Borrower’s business (or, if referring to
another Person, in the ordinary course of such Person’s business), if the
leases, subleases, licenses and sublicenses do not prohibit granting Bank a
security interest therein;
 
 
29

--------------------------------------------------------------------------------

 
 
 (h)           Liens arising from attachments or judgments, orders, or decrees
in circumstances not constituting an Event of Default under Sections 8.4 and
8.7; and
 
(i)           Liens in favor of other financial institutions arising in
connection with a Borrower’s deposit and/or securities accounts held at such
institutions, provided that Bank has a first priority perfected security
interest in the amounts held in such deposit and/or securities accounts.
 
“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
 
“Prime Rate” is the United States prime rate published in The Wall Street
Journal, even if it is not Bank’s lowest rate.
 
“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made
 
“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
 
“Reserves” means, as of any date of determination, such amounts as Bank may from
time to time establish and revise in its good faith business judgment, reducing
the amount of Advances and other financial accommodations which would otherwise
be available to a Borrower (a) to reflect events, conditions, contingencies or
risks which, as determined by Bank in its good faith business judgment, do or
may adversely affect (i) the Collateral or any other property which is security
for the Obligations or its value (including without limitation any increase in
delinquencies of Accounts), (ii) the assets, business or prospects of a
Borrower, or (iii) the security interests and other rights of Bank in the
Collateral (including the enforceability, perfection and priority thereof); or
(b) to reflect Bank's good faith belief that any collateral report or financial
information furnished by or on behalf of a Borrower to Bank is or may have been
incomplete, inaccurate or misleading in any material respect; or (c) in respect
of any state of facts which Bank determines in good faith constitutes an Event
of Default or may, with notice or passage of time or both, constitute an Event
of Default.
 
“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Chief Operating Officer of Borrower.
 
“Restricted License” is any material license with respect to which Borrower is
the licensee for which a default under or termination of could interfere with
the Bank’s right to sell any Collateral.
 
“Revolving Line” is an Advance or Advances in an amount equal to Five Million
Dollars ($5,000,000) minus any Credit Extensions outstanding under the Exim Loan
Agreement.
 
“Revolving Line Maturity Date” is the second anniversary of the Effective Date,
as may be amended from time to time by mutual consent of Bank and Borrowers.
 
“Revolving Margin” is 0.5% when the Liquidity Ratio is greater than or equal to
3.0 and trailing 6 month EBITDA is greater than or equal to $1.00, 1.0% when the
Liquidity Ratio is greater than or equal to 3.0 and trailing 6 month EBITDA is
less than $1.00, but greater than or equal to negative $250,000, 1.5% when the
Liquidity Ratio is greater than or equal to 3.0 and trailing 6 month EBITDA is
less than negative $250,000 but greater than or equal to negative $500,000, 2.0%
when the Liquidity Ratio is greater than or equal to 3.0 and trailing 6 month
EBITDA is less than negative $500,000 but greater than or equal to negative
$1,000,000, and 2.5% when the Liquidity Ratio is greater than or equal to 3.0
and trailing 6 month EBITDA is less than negative $1,000,000; 1.25% when the
Liquidity Ratio is greater than or equal to 2.5 but less than 3.0 and trailing 6
month EBITDA is greater than or equal to $1.00, 1.75% when the Liquidity Ratio
is greater than or equal to 2.5 but less than 3.0 and trailing 6 month EBITDA is
less than $1.00 but greater than or equal to negative $250,000, 2.25% when the
Liquidity Ratio is greater than or equal to 2.5 but less than 3.0 and trailing 6
month EBITDA is less than negative $250,000 but greater than negative $500,000,
2.75% when the Liquidity Ratio is greater than or equal to 2.5 but less than 3.0
and trailing 6 month EBITDA is less than negative $500,000 but greater than or
equal to negative $1,000,000, and 3.25% when the Liquidity Ratio is greater than
or equal to 2.5 but less than 3.0 and trailing 6 month EBITDA is less than
negative $1,000,000; and 1.75% when the Liquidity Ratio is less than 2.5 and
trailing 6 month EBITDA is greater than or equal to $1.00, 2.25% when the
Liquidity Ratio is less than 2.5 and trailing 6 month EBITDA is less than $1.00
but greater than or equal to negative $250,000, 2.75% when the Liquidity Ratio
is less than 2.5 and trailing 6 month EBITDA is less than negative $250,000 but
greater than or equal to negative $500,000, 3.25% when the Liquidity Ratio is
less than 2.5 and trailing 6 month EBITDA is less than negative $500,000 but
greater than or equal to negative $1,000,000, and 3.75% when the Liquidity Ratio
is less than 2.5 and trailing 6 month EBITDA is less than negative $1,000,000.
 
 
30

--------------------------------------------------------------------------------

 
 
“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.
 
“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.
 
“Settlement Date” is defined in Section 2.1.3.
 
“Streamline Period” is, on and after the Effective Date, provided no Default or
Event of Default has occurred and is continuing, the period (i) beginning on the
first (1st) day of the month following the month in which Borrower has, as of
the last day of the immediately preceding Subject Month, maintained a Liquidity
Ratio of not less than 2.50:1.00, as determined by Bank, in its sole discretion
(the “Streamline Threshold”); and (ii) ending on the earlier to occur of (A) the
occurrence of a Default or an Event of Default; and (B) the first day thereafter
in which Borrower fails to maintain the Streamline Threshold, as determined by
Bank, in its sole discretion.  Upon the termination of a Streamline Period,
Borrower must maintain the Streamline Threshold for one (1) month, as determined
by Bank, in its sole discretion, prior to entering into a subsequent Streamline
Period.  Borrower shall give Bank prior-written notice of Borrower’s intention
to enter into any such Streamline Period
 
“Subordinated Debt” is indebtedness incurred by a Borrower subordinated to all
of Borrower’s now or hereafter indebtedness to Bank (pursuant to a
subordination, intercreditor, or other similar agreement in form and substance
satisfactory to Bank entered into between Bank and the other creditor), on terms
acceptable to Bank.
 
“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower.
 
“Term Loan” is the term loan made under Section 2.1.2.
 
“Term Margin” is 1.0% when the Liquidity Ratio is greater than or equal to 3.0
and trailing 6 month EBITDA is greater than or equal to $1.00, 1.5% when the
Liquidity Ratio is greater than or equal to 3.0 and trailing 6 month EBITDA is
less than $1.00, but greater than or equal to negative $250,000, 2.0% when the
Liquidity Ratio is greater than or equal to 3.0 and trailing 6 month EBITDA is
less than negative $250,000 but greater than or equal to negative $500,000; 2.5%
when the Liquidity Ratio is greater than or equal to 3.0 and trailing 6 month
EBITDA is less than negative $500,000 but greater than or equal to negative
$1,000,000, and 3.0% when the Liquidity Ratio is greater than or equal to 3.0
and trailing 6 month EBITDA is less than negative $1,000,000; 1.75% when the
Liquidity Ratio is greater than or equal to 2.5 but less than 3.0 and trailing 6
month EBITDA is greater than or equal to $1.00, 2.25% when the Liquidity Ratio
is greater than or equal to 2.5 but less than 3.0 and trailing 6 month EBITDA is
less than $1.00 but greater than or equal to negative $250,000, 2.75% when the
Liquidity Ratio is greater than or equal to 2.5 but less than 3.0 and trailing 6
month EBITDA is less than negative $250,000 but greater than or equal to
negative $500,000, 3.25% when the Liquidity Ratio is greater than or equal to
2.5 but less than 3.0 and trailing 6 month EBITDA is less than negative $500,000
but greater than negative $1,000,000, and 3.75% when the Liquidity Ratio is
greater than or equal to 2.5 but less than 3.0 and trailing 6 month EBITDA is
less than negative $1,000,000; and 2.25% when the Liquidity Ratio is less than
2.5 and trailing 6 month EBITDA is greater than or equal to $1.00, 2.75% when
the Liquidity Ratio is less than 2.5 and trailing 6 month EBITDA is less than
$1.00 but greater than or equal to negative $250,000, 3.25% when the Liquidity
Ratio is less than 2.5 and trailing 6 month EBITDA is less than negative
$250,000 but greater than or equal to negative $500,000, 3.75% when the
Liquidity Ratio is less than 2.5 and trailing 6 month EBITDA is less than
negative $500,000 but greater than or equal to negative $1,000,000, and 4.25%
when the Liquidity Ratio is less than 2.5 and trailing 6 month EBITDA is less
than negative $1,000,000.
 
 
31

--------------------------------------------------------------------------------

 
 
 “Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of a Borrower connected
with and symbolized by such trademarks.
 
“Transaction Report” is that certain report of transactions and schedule of
collections in the form attached hereto as Exhibit C.
 
“Transfer” is defined in Section 7.1.
 
“Unused Revolving Line Facility Fee” is defined in Section 2.4(d).
 
[Signature page follows.]
 
 
32

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.
 
BORROWERS:
 
ADVANCED PHOTONIX INC.
 
By:
   
Name:
   
Title:
         
PICOMETRIX LLC
 
By:
   
Name:
   
Title:
         
BANK:
 
SILICON VALLEY BANK
 
By:
   
Name:
   
Title:
   

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A – COLLATERAL DESCRIPTION
 
The Collateral consists of all of each Borrower’s right, title and interest in
and to the following personal property:
 
All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), securities, and all
other investment property, supporting obligations, and financial assets, whether
now owned or hereafter acquired, wherever located provided however that the
Intellectual Property of Picometrix, LLC covered under a Security Agreement as
defined in the secured promissory notes dated May 2, 2005, as amended is not
part of the initial collateral but is subject to a post closing obligation for
the security interest to be released by the current debt holders upon payment by
Borrower of the outstanding principal and interest due and for Borrower to grant
Bank a security interest in these assets within sixty days of closing; and
 
all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.
 
Secured Party acknowledges that its security interest in certain Equipment will
be second in priority to the security interest of any holder of a purchase money
security interest permitted under clause (c) of the term “Permitted Lien”, as
defined in the Loan and Security Agreement among Borrowers and Bank.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B – LOAN PAYMENT/ADVANCE REQUEST FORM
 
Deadline for same day processing is Noon Pacific Time
 
Fax To:
Date: _____________________

 
Loan Payment:
             
From Account #________________________________
To Account #__________________________________________________
   
(Deposit Account #)
(Loan Account #)
           
Principal $____________________________________
and/or Interest $________________________________________________
           
Authorized Signature:____________________________
Phone Number:_________________________________________________
   
Print Name/Title: _______________________________
             

 
Loan Advance:
             
Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.
 
From Account #________________________________
To Account #__________________________________________________
   
(Loan Account #)
(Deposit Account #)
   
Amount of Advance $___________________________
             
All of each Borrower’s representations and warranties in the Loan and Security
Agreement are true, correct and complete in all material respects on the date of
the request for an advance; provided, however, that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:
 
Authorized Signature:____________________________
Phone Number:____________________________________________    
Print Name/Title:_______________________________
             

 
Outgoing Wire Request:
       
Complete only if all or a portion of funds from the loan advance above is to be
wired.
 
Deadline for same day processing is noon, Pacific Time
             
Beneficiary Name:________________________________
Amount of Wire: $_____________________________
   
Beneficiary Bank:_________________________________
Account Number:______________________________
   
City and State:____________________________________
             
Beneficiary Bank Transit (ABA) #:_____________________
Beneficiary Bank Code (Swift, Sort, Chip, etc.):__________________
     
(For International Wire Only)
           
Intermediary Bank:________________________________
Transit (ABA) #:_______________________________
   
For Further Credit to:_______________________________
             
Special Instruction:_________________________________________
             

 
By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).
 
Authorized Signature: ___________________________
2nd Signature (if required): _______________________________________
   
Print Name/Title: ______________________________
Print Name/Title: ______________________________________________
   
Telephone #:___________________________________
Telephone #:  _________________________________________________
           

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C – TRANSACTION REPORT
 
Transaction Report
 
[EXCEL spreadsheet to be provided separately from lending officer.]
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
COMPLIANCE CERTIFICATE
 
TO:          SILICON VALLEY
BANK                                                                                           Date:                                
FROM:   ADVANCED PHOTONIX INC. and PICOMETRIX, LLC
 
The undersigned authorized officer of ADVANCED PHOTONIX INC. and PICOMETRIX, LLC
(collectively, “Borrowers”) certifies that under the terms and conditions of the
Amended and Restated Loan and Security Agreement between Borrowers and Bank (the
“Agreement”):
 
(1) Borrowers are in complete compliance for the period ending _______________
with all required covenants except as noted below; (2) there are no Events of
Default; (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(4) Borrowers, and each of their Subsidiaries, have timely filed all required
tax returns and reports, and Borrowers have timely paid all foreign, federal,
state and local taxes, assessments, deposits and contributions owed by Borrowers
except as otherwise permitted pursuant to the terms of Section 5.8 of the
Agreement; and (5) no Liens have been levied or claims made against Borrowers or
any of their Subsidiaries relating to unpaid employee payroll or benefits of
which Borrowers have not previously provided written notification to Bank.
 
Attached are the required documents supporting the certification.  The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.  The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrowers
are not in compliance with any of the terms of the Agreement, and that
compliance is determined not just at the date this certificate is
delivered.  Capitalized terms used but not otherwise defined herein shall have
the meanings given them in the Agreement.
 
Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenant
Required
Complies
     
Transaction Report, A/R & A/P Agings
monthly within 15 days and with each Advance Request when in Streamline (weekly
when not in Streamline)
Yes   No
Board projections
30 days prior to FYE
Yes   No
Monthly financial statements with Compliance Certificate
Within 30 days of fiscal month ends except for quarter ends which have 45 days
Yes   No
Annual financial statement (CPA Audited) with Compliance Certificate
FYE within 120 days
Yes   No
10-Q, 10-K and 8-K
Within 5 days after filing with SEC
Yes   No
 
The following Intellectual Property was registered (or a registration
application submitted) after the Effective Date (if no registrations, state
“None”)
 
 
 



Financial Covenant
Required
Actual
Complies
       
Maintain on a Monthly Basis:
             
Minimum Liquidity Ratio
Minimum EBITDA, monthly on trailing 6 month basis
2.25:1.0
___:1.0_______
Yes   No
 
($1,250,000) through 7/12
($1,000,000) through 9/12;
($750,000) through 12/12
($250,000) through 3/13
$1.00 thereafter
   

 
 
 

--------------------------------------------------------------------------------

 
 
The following financial covenant analys[is][es] and information set forth in
Schedule 1 attached hereto are true and accurate as of the date of this
Certificate.
 
The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
API Pricing Matrix
 
Trailing 6 month EBITDA
 
≥$1 EBITDA
If <$1, but ≥
-$250k EBITDA
If <-$250k, but ≥
-$500k EBITDA
If <-$500k, but ≥
-$1,000,000 EBITDA
If <-$1,000,00 EBITDA
LQR≥3.0
P+50 bps
P+100 bps
P+150 bps
P+200 bps
P+250 bps
LQR <3.0≥2.50
P+125 bps
P+175 bps
P+225 bps
P+275 bps
P+325 bps
LQR <2.5
P+175 bps
P+225 bps
P+275 bps
P+325 bps
P+375 bps



 


 
Term Loan
 
Trailing 6 month EBITDA
 
≥$1 EBITDA
If <$1, but ≥
-$250k EBITDA
If <-$250k, but ≥
-$500k EBITDA
If <-$500k, but ≥
-$1,000,000 EBITDA
If <-$1,000,000 EBITDA
LQR≥3
P+100 bps
P+150 bps
P+200 bps
P+250 bps
P+300 bps
LQR <3≥2.50
P+175 bps
P+225 bps
P+275 bps
P+325 bps
P+375 bps
LQR <2.5
P+225 bps
P+275 bps
P+325 bps
P+375 bps
P+425 bps



 
ADVANCED PHOTONIX INC.
 
By: _______________________
Name: _____________________
Title: ______________________
 
PICOMETRIX, LLC
 
By: _______________________
Name: _____________________
Title: ______________________


 
 

--------------------------------------------------------------------------------

 
 
Schedule 1 to Compliance Certificate
 
Financial Covenant of Borrower
 
In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.
 
Dated:           ____________________
 
I.           Liquidity Ratio (Section 6.9(a))
 
Required:                      2.25:1.0
 
Actual:
 
A.
Unrestricted cash and Cash Equivalents at Bank
$           
 
B.
Net balance sheet billed A/R
$           
 
C.
Liquidity (line A plus line B)
$           
 
D.
Total Indebtedness to Bank
$           
 
E.
Liquidity Ratio (line C divided by line D)
 

Is line C equal to or greater than 2.5 to1:00?
 
  No, not in
compliance                                                                             Yes,
in compliance
 
II.           EBITDA (Section 6.9(b))
 
Required:                      Monthly, on trailing 6 month basis
 
Period
EBITDA
Effective Date through July 31, 2012
($1,250,000)
August 1, 2012 through September 30, 2012
($1,000,000)
October 1, 2012 through December 31, 2012
January 1, 2012 through March 31, 2013
April 1, 2013 and thereafter
($750,000)
($250,000)
$1.00
 

Actual:
 
A.
Net Income
$           
 
B.
To the extent included in the determination of Net Income
   
1.           The provision for income taxes
$           
 
 
2.           Depreciation expense
$           
 
 
3.           Amortization expense
$           
 
 
4.           Net Interest Expense
$           
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
5.           Non-cash stock compensation plus All other non-cash items including
intangible asset writeoffs
$           
 
 
6.           Non-cash Warrant (income) or expense
($           )
 
 
7.           The sum of lines 1 through 5 plus or minus line 6
$           
 
C.
EBITDA (line A plus line B.7)
 

 
Is line C equal to or greater than the amount specified in the chart?
 
_____ No, not in
compliance                                                                           _____ Yes,
in compliance
 


 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [svb.jpg]
 
FORM OF
CORPORATE BORROWING CERTIFICATE
 
Borrower:
ADVANCED PHOTONIX, INC.
Date:
Bank:
Silicon Valley Bank
 

 
I hereby certify as follows, as of the date set forth above:
 
1.      I am the Secretary, Assistant Secretary or other officer of the
Borrower.   My title is as set forth below.
 
2.      Borrower’s exact legal name is set forth above.  Borrower is a
corporation existing under the laws of the State of  .
 
3.      Attached hereto are true, correct and complete copies of Borrower’s
Articles/Certificate of Incorporation (including amendments), as filed with the
Secretary of State of the state in which Borrower is incorporated as set forth
in paragraph 1 above.  Such Articles/Certificate of Incorporation have not been
amended, annulled, rescinded, revoked or supplemented, and remain in full force
and effect as of the date hereof.
 
4.      The following resolutions were duly and validly adopted by Borrower’s
Board of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action).  Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and Bank may rely
on them until Bank receives written notice of revocation from Borrower.
 
Resolved, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:
 
Name
 
Title
 
Signature
 
Authorized to
Add or Remove Signatories
           
□
 
           
□
 
           
□
 
           
□
 



Resolved Further, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.
 
Resolved Further, that such individuals may, on behalf of Borrower:
 
Borrow Money.  Borrow money from Silicon Valley Bank ("Bank").
Execute Loan Documents.  Execute any loan documents Bank requires.
Grant Security.  Grant Bank a security interest in any of Borrower’s assets.
 
 
 

--------------------------------------------------------------------------------

 
 
Negotiate Items.  Negotiate or discount all drafts, trade acceptances,
promissory notes, or other indebtedness in which Borrower has an interest and
receive cash or otherwise use the proceeds.
Issue Warrants.  Issue warrants for Borrower's capital stock.
Further Acts.  Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrowers right to a jury trial) they believe to be
necessary to effectuate such resolutions.
 
Resolved Further, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.
 
5.      The persons listed above are Borrower's officers or employees with their
titles and signatures shown next to their names.
 

 
By:
     
Name:
     
Title:
   

 
*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.
 
I, the __________________________ of Borrower, hereby certify as to paragraphs 1
through 5 above, as of the date set forth above.
[print title]
 
 

 
By:
     
Name:
     
Title:
   

 
 
 
 

--------------------------------------------------------------------------------

 
 
LIMITED LIABILITY COMPANY BORROWING RESOLUTION
 
Borrower:
PICOMETRIX, LLC
Bank:
Silicon Valley Bank
 



WE THE UNDERSIGNED, hereby certify that ADVANCED PHOTONIX INC. ("Borrower"), is
duly organized, existing and in good standing as a
 
  member-managed
  manager-managed
 
limited liability company under and by virtue of the laws of the State of
Arizona, and that we are all of Borrower’s
  members
  managers
 
and that Borrower’s name shown above is the complete and correct name of
Borrower.
 
We/ I certify that at a meeting of Borrower (or by other authorized company
action) duly held the following resolutions were adopted:
 
It is resolved that any one of the following individuals, whose name, title and
signature is below may act for Borrower and:
 
Name
 
Title
 
Signature
 
Authorized to
Add or Remove Signatories
           
□
 
           
□
 
           
□
 
           
□
 



 
Borrow Money.  Borrow money from Silicon Valley Bank ("Bank").
Execute Loan Documents.  Execute any loan documents Bank requires.
Grant Security.  Grant Bank a security interest in any of Borrower’s assets.
Negotiate Items.  Negotiate or discount all drafts, trade acceptances,
promissory notes, or other indebtedness in which Borrower has an interest and
receive cash or otherwise use the proceeds.
Further Acts.  Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrowers right to a jury trial) they think necessary to
effectuate these Resolutions.
 
Further resolved that all acts authorized by these Resolutions and performed
before they were adopted are ratified.
 
 
 

--------------------------------------------------------------------------------

 
 
These Resolutions remain in effect and Bank may rely on them until Bank receives
written notice of their revocation.
 
We/ I have read all the provisions of this Limited Liability Company Borrowing
Resolution, and we on behalf of Borrower certify and agree to its terms.  This
certificate is dated January ___, 2012.
 
______________________________________
 
______________________________________
  [print name]
 
______________________________________
 
______________________________________
  [print name]
 
______________________________________
 
______________________________________
  [print name]
______________________________________
 
______________________________________
  [print name]





 
 

--------------------------------------------------------------------------------

 


GRAPHIC [svb.jpg]

 
PRO FORMA INVOICE FOR LOAN CHARGES
 
 
BORROWERS
ADVANCED PHOTONIX INC. and PICOMETRIX, LLC
       
LOAN OFFICER:
Tom Hertzberg
       
DATE:
January __, 2012
               
Loan Fee
$30,000
 
Legal Fees
$
       
TOTAL FEE DUE
$

 
 
Please indicate the method of payment:
 
{   }           A check for the total amount is attached.
 
{   }           Debit DDA # __________________ for the total amount.
 
{   }           Loan proceeds
 
Borrowers:
 
By: ____________________________________
(Authorized Signer)

_______________________________________
Silicon Valley Bank                                           (Date)
Account Officer's Signature
 
 
 